Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
dated as of
May 9, 2011
among
TRIANGLE CAPITAL CORPORATION
as Borrower,
The Lenders Listed Herein
and
BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent,
and
BB&T CAPITAL MARKETS,
and
FIFTH THIRD BANK
as Joint Lead Arrangers





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.01. Definitions
    1  
SECTION 1.02. Accounting Terms and Determinations
    33  
SECTION 1.03. Use of Defined Terms
    33  
SECTION 1.04. Terms Generally
    33  
 
       
ARTICLE II THE CREDIT
    34  
 
       
SECTION 2.01. Commitments to Make Advances
    34  
SECTION 2.02. Method of Borrowing Advances
    35  
SECTION 2.03. Continuation and Conversion Elections
    36  
SECTION 2.04. Notes
    37  
SECTION 2.05. Maturity of Advances; Two One-Year Extensions
    37  
SECTION 2.06. Interest Rates
    38  
SECTION 2.07. Fees
    39  
SECTION 2.08. Optional Termination or Reduction of Commitments
    40  
SECTION 2.09. Termination of Commitments
    40  
SECTION 2.10. Optional Prepayments
    40  
SECTION 2.11. Mandatory Prepayments
    41  
SECTION 2.12. General Provisions as to Payments
    42  
SECTION 2.13. Computation of Interest and Fees
    46  
SECTION 2.14. Increase in Commitments
    46  
 
       
ARTICLE III CONDITIONS TO BORROWINGS
    49  
 
       
SECTION 3.01. Conditions to Closing and First Borrowing
    49  
SECTION 3.02. Conditions to All Borrowings
    51  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    52  
 
       
SECTION 4.01. Existence and Power
    52  
SECTION 4.02. Organizational and Governmental Authorization; No Contravention
    52  
SECTION 4.03. Binding Effect
    53  
SECTION 4.04. Financial Information
    53  
SECTION 4.05. Litigation
    53  
SECTION 4.06. Compliance with ERISA
    53  
SECTION 4.07. Payment of Taxes
    54  
SECTION 4.08. Subsidiaries
    54  
SECTION 4.09. Investment Company Act, Etc
    54  
SECTION 4.10. All Consents Required
    54  
SECTION 4.11. Ownership of Property; Liens
    54  
SECTION 4.12. No Default
    55  
SECTION 4.13. Full Disclosure
    55  
SECTION 4.14. Environmental Matters
    55  
SECTION 4.15. Compliance with Laws
    55  
SECTION 4.16. Capital Securities
    55  
SECTION 4.17. Margin Stock
    56  
SECTION 4.18. Insolvency
    56  
SECTION 4.19. Collateral Documents
    56  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.20. Labor Matters
    56  
SECTION 4.21. Patents, Trademarks, Etc
    57  
SECTION 4.22. Insurance
    57  
SECTION 4.23. Anti-Terrorism Laws
    57  
SECTION 4.24. Ownership Structure
    57  
SECTION 4.25. Reports Accurate; Disclosure
    57  
SECTION 4.26. Location of Offices
    58  
SECTION 4.27. Affiliate Transactions
    58  
SECTION 4.28. Broker’s Fees
    58  
SECTION 4.29. Survival of Representations and Warranties, Etc
    58  
SECTION 4.30. Loans and Investments
    58  
SECTION 4.31. No Default or Event of Default
    59  
SECTION 4.32. USA Patriot Act; OFAC
    59  
SECTION 4.33. Material Contracts
    59  
SECTION 4.34. Collateral-Mortgage Property
    60  
SECTION 4.35. Mortgaged Properties
    60  
SECTION 4.36. Common Enterprise
    60  
SECTION 4.37. Investment Policies
    60  
SECTION 4.38. Eligibility of Portfolio Investments
    60  
SECTION 4.39. Portfolio Investments
    60  
SECTION 4.40. Selection Procedures
    61  
SECTION 4.41. Coverage Requirement
    61  
 
       
ARTICLE V COVENANTS
    61  
 
       
SECTION 5.01. Information
    61  
SECTION 5.02. Inspection of Property, Books and Records
    63  
SECTION 5.03. Maintenance of RIC Status and Business Development Company
    63  
SECTION 5.04. Minimum Liquidity
    63  
SECTION 5.05. [Intentionally omitted].
    64  
SECTION 5.06. Sale/Leasebacks
    64  
SECTION 5.07. Minimum Consolidated Tangible Net Worth
    64  
SECTION 5.08. Acquisitions
    64  
SECTION 5.09. Interest Coverage Ratio
    64  
SECTION 5.10. [Intentionally omitted].
    64  
SECTION 5.11. Loans or Advances
    64  
SECTION 5.12. Restricted Payments
    64  
SECTION 5.13. Investments
    65  
SECTION 5.14. Negative Pledge
    65  
SECTION 5.15. Maintenance of Existence, etc
    67  
SECTION 5.16. Dissolution
    67  
SECTION 5.17. Consolidations, Mergers and Sales of Assets
    67  
SECTION 5.18. Use of Proceeds
    67  
SECTION 5.19. Compliance with Laws; Payment of Taxes
    68  
SECTION 5.20. Insurance
    68  
SECTION 5.21. Change in Fiscal Year
    68  
SECTION 5.22. Maintenance of Property
    68  
SECTION 5.23. Environmental Notices
    68  
SECTION 5.24. Environmental Matters
    68  
SECTION 5.25. Environmental Release
    69  
SECTION 5.26. [Intentionally omitted].
    69  
SECTION 5.27. Transactions with Affiliates
    69  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.28. Joinder of Subsidiaries
    69  
SECTION 5.29. No Restrictive Agreement
    70  
SECTION 5.30. Partnerships and Joint Ventures
    70  
SECTION 5.31. Additional Debt
    70  
SECTION 5.32. [Intentionally omitted].
    71  
SECTION 5.33. Modifications of Organizational Documents
    71  
SECTION 5.34. ERISA Exemptions
    71  
SECTION 5.35. Hedge Transactions
    71  
SECTION 5.36. Performance of Loan Documents
    71  
SECTION 5.37. Operating Leases
    71  
SECTION 5.38. [Intentionally omitted].
    72  
SECTION 5.39. Compliance with Investment Policies and Investment Documents
    72  
SECTION 5.40. Delivery of Collateral to Collateral Custodian
    72  
SECTION 5.41. Custody Agreements
    72  
 
       
ARTICLE VI DEFAULTS
    72  
 
       
SECTION 6.01. Events of Default
    72  
SECTION 6.02. Notice of Default
    76  
SECTION 6.03. [Intentionally omitted].
    76  
SECTION 6.04. Allocation of Proceeds
    76  
 
       
ARTICLE VII THE ADMINISTRATIVE AGENT
    77  
 
       
SECTION 7.01. Appointment and Authority
    77  
SECTION 7.02. Rights as a Lender
    77  
SECTION 7.03. Exculpatory Provisions
    78  
SECTION 7.04. Reliance by Administrative Agent
    79  
SECTION 7.05. Delegation of Duties
    79  
SECTION 7.06. Resignation of Administrative Agent
    79  
SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders
    80  
SECTION 7.08. No Other Duties, etc
    80  
SECTION 7.09. Other Agents
    80  
SECTION 7.10. Hedging Agreements, Cash Management Services and Bank Products
    80  
 
       
ARTICLE VIII CHANGE IN CIRCUMSTANCES; COMPENSATION
    82  
 
       
SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair
    82  
SECTION 8.02. Illegality
    83  
SECTION 8.03. Increased Costs
    83  
SECTION 8.04. Base Rate Advances Substituted for Affected Euro-Dollar Advances
    84  
SECTION 8.05. Compensation
    85  
 
       
ARTICLE IX MISCELLANEOUS
    86  
 
       
SECTION 9.01. Notices Generally
    86  
SECTION 9.02. No Waivers
    87  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    88  
SECTION 9.04. Setoffs; Sharing of Set-Offs; Application of Payments
    89  
SECTION 9.05. Amendments and Waivers
    91  
SECTION 9.06. Margin Stock Collateral
    92  
SECTION 9.07. Successors and Assigns
    92  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.08. Defaulting Lenders
    96  
SECTION 9.09. Confidentiality
    98  
SECTION 9.10. Representation by Lenders
    99  
SECTION 9.11. Obligations Several
    99  
SECTION 9.12. Survival of Certain Obligations
    99  
SECTION 9.13. North Carolina Law
    99  
SECTION 9.14. Severability
    99  
SECTION 9.15. Interest
    99  
SECTION 9.16. Interpretation
    100  
SECTION 9.17. Counterparts; Integration; Effectiveness; Electronic Execution
    100  
SECTION 9.18. Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury
Trial
    100  
SECTION 9.19. Independence of Covenants
    101  
SECTION 9.20. Concerning Certificates
    102  
 
       
ARTICLE X GUARANTY
    102  
 
       
SECTION 10.01. Unconditional Guaranty
    102  
SECTION 10.02. Obligations Absolute
    102  
SECTION 10.03. Continuing Obligations; Reinstatement
    104  
SECTION 10.04. Additional Security, Etc
    105  
SECTION 10.05. Information Concerning the Borrower
    105  
SECTION 10.06. Guarantors’ Subordination
    105  
SECTION 10.07. Waiver of Subrogation
    105  
SECTION 10.08. Enforcement
    106  
SECTION 10.09. Miscellaneous
    106  
 
       
Exhibits:
       
 
       
Schedule A — Designation Notice
       
Exhibit A — Form of Notice of Borrowing
       
Exhibit B-1 — Form of Revolver Note
       
Exhibit B-2 — Form of Swing Advance Note
       
Exhibit C — Form of Notice of Continuation or Conversion
       
Exhibit D — Reserved
       
Exhibit E — Form of Borrowing Base Certification Report
       
Exhibit F — Form of Opinion of Borrower’s and Guarantors’ Counsel
       
Exhibit G — Form of Closing Certificate
       
Exhibit H — Form of Officer’s Certificate
       
Exhibit I — [Intentionally Omitted]
       
Exhibit J — Form of Compliance Certificate
       
Exhibit K — Reserved
       
Exhibit L — Form of Joinder and Reaffirmation Agreement
       
Exhibit M — Form of General Security Agreement
       
Exhibit N — Form of Equity Pledge Agreement
       
Exhibit O — Form of Assignment and Assumption
       

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT is dated as of May 9, 2011 among TRIANGLE
CAPITAL CORPORATION, a Maryland corporation, as borrower, the LENDERS listed on
the signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Definitions.The terms as defined in this Section 1.01
shall, for all purposes of this Agreement and any amendment hereto (except as
otherwise expressly provided or unless the context otherwise requires), have the
meanings set forth herein:
          “Acquisition” means any transaction or series of related transactions
(other than a Portfolio Investment) for the purpose of, or resulting in,
directly or indirectly, (a) the acquisition by the Borrower or any Subsidiary of
all or substantially all of the assets of a Person (other than a Subsidiary) or
of any business or division of a Person (other than a Subsidiary), (b) the
acquisition by the Borrower or any Subsidiary of more than 50% of any class of
Voting Stock (or similar ownership interests) of any Person (provided that
formation or organization of any Wholly Owned Subsidiary shall not constitute an
“Acquisition” to the extent that the amount of the Investment in such entity is
permitted under Sections 5.08 and 5.12), or (c) a merger, consolidation,
amalgamation or other combination by the Borrower or any Subsidiary with another
Person (other than a Subsidiary) if the Borrower or such Subsidiary is the
surviving entity; provided that in any merger involving the Borrower, the
Borrower must be the surviving entity.
          “Adjusted London InterBank Offered Rate” applicable to any Interest
Period means a rate per annum equal to the quotient obtained (rounded upwards,
if necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
London InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.
          “Administrative Agent” means BB&T, in its capacity as administrative
agent for the Lenders, and its successors and permitted assigns in such
capacity.
          “Administrative Agent’s Letter Agreement” means that certain letter
agreement, dated as of February 24, 2011, between Borrower and the
Administrative Agent relating to the terms of this Agreement, and certain fees
from time to time payable by the Borrower to the Administrative Agent, together
with all amendments and modifications thereto. If there is any conflict between
the provisions of this Agreement and the provisions of the Administrative
Agent’s Letter Agreement, the provisions of this Agreement will control.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

1



--------------------------------------------------------------------------------



 



          “Advance Rate” means, as to any Eligible Investment then permitted to
be included in the Borrowing Base in accordance with the definition of Borrowing
Base, and subject to adjustment as provided in the definition of Borrowing Base,
the following percentages with respect to such Eligible Investment:

          Portfolio Investment   Advance Rate
Unrestricted Cash and Cash Equivalents
    100 %
Eligible First Lien Debt Investments
    40 %
Eligible Mezzanine Debt Investments
    30 %

          “Advances” means collectively the Revolver Advances and the Swing
Advances. “Advance” means any one of such Advances, as the context may require.
          “Affiliate” of any Person means (i) any other Person which directly,
or indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. Notwithstanding the
foregoing, the term “Affiliate” shall not include any Person that is an
“Affiliate” solely by reason of the Borrower or any Subsidiary’s investment
therein in connection with a Portfolio Investment in the ordinary course of
business and consistent with the Investment Policies.
          “Agent Parties” has the meaning set forth in Section 9.01(d).
          “Agreement” means this Credit Agreement, together with all amendments
and supplements hereto.
          “Applicable Laws” means all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
          “Applicable Margin” has the meaning set forth in Section 2.06(a).
          “Applicable Percentage” means with respect to any Lender, the
percentage of the total Revolver Commitments represented by such Lender’s
Revolver Commitment. If the Revolver Commitments have terminated or expired, the
Applicable Percentages shall be

2



--------------------------------------------------------------------------------



 



determined based upon the Revolver Commitments most recently in effect, giving
effect to any assignments.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender or (b) an Affiliate of a Lender.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07), and accepted by the Administrative Agent,
in substantially the form of Exhibit O or any other form approved by the
Administrative Agent.
          “Assignment of Mortgage” means, as to each Portfolio Investment
secured by an interest in real property, one or more assignments, notices of
transfer or equivalent instruments, each in recordable form and sufficient under
the laws of the relevant jurisdiction to reflect the transfer of the related
mortgage, deed of trust, security deed or similar security instrument and all
other documents related to such Portfolio Investment and, to the extent
requested by the Administrative Agent, to grant a perfected lien thereon by the
Borrower in favor of the Administrative Agent on behalf of the Secured Parties,
each such Assignment of Mortgage to be in form and substance acceptable to the
Administrative Agent.
          “Authority” has the meaning set forth in Section 8.02.
          “Bailee Agreement” means an agreement in form and substance reasonably
acceptable to the Administrative Agent and executed by a Person (other than an
Obligor, a Loan Party or any of their respective Affiliates) that is in
possession of any Collateral pursuant to which such Person acknowledges the Lien
of the Administrative Agent for the benefit of the Secured Parties.
          “Bank Products” means any: (1) Hedging Agreements; and (2) other
services or facilities provided to any Loan Party by BB&T or any Lender that
provides the initial funding of any Revolver Commitment on the Closing Date or
any Additional Lender that provides the funding of a Revolver Commitment on any
Commitment Increase Date (but not any assignee of any of the foregoing Lenders)
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement (each, in such capacity, a
“Bank Product Bank”) (but excluding Cash Management Services) with respect to
(a) credit cards, (b) purchase cards, (c) merchant services constituting a line
of credit, and (d) leasing.
          “Bankruptcy Code” means the United States Bankruptcy Reform Act of
1978 (11 U.S.C. §§101, et. seq.).
          “Base Rate” means for any Base Rate Advance for any day, the rate per
annum equal to the highest as of such day of (i) the Prime Rate, (ii) one-half
of one percent (0.5%) above the Federal Funds Rate and (iii) two percent (2%)
above the Adjusted London InterBank Offered Rate for a one-month Interest
Period. For purposes of determining the Base Rate for any day, changes in the
Prime Rate, the Federal Funds Rate or the Adjusted London InterBank Offered Rate
shall be effective on the date of each such change.

3



--------------------------------------------------------------------------------



 



          “Base Rate Advance” means, with respect to any Advance, such Advance
when such Advance bears or is to bear interest at a rate based upon the Base
Rate.
          “BB&T” means Branch Banking and Trust Company, and its successors.
          “Borrower” means Triangle Capital Corporation, a Maryland corporation,
and its successors and its permitted assigns.
          “Borrowing” means a borrowing hereunder consisting of Revolver
Advances made to the Borrower: (i) at the same time by all of the Lenders
pursuant to Article II, or (ii) by BB&T, for Swing Advances. A Borrowing is a
“Revolver Borrowing” if such Advance is made pursuant to Section 2.01(a) or a
“Swingline Borrowing” if such Advance is made pursuant to Section 2.01(b). A
Borrowing is a “Base Rate Borrowing” if such Advances are Base Rate Advances. A
Borrowing is a “Euro-Dollar Borrowing” if such Advances are Euro-Dollar
Advances.
          “Borrowing Base” means, based on the most recent Borrowing Base
Certification Report which as of the date of a determination of the Borrowing
Base has been received by the Administrative Agent, the sum of the applicable
Advance Rates of the Value of each Eligible Investment identified in the
definition of “Advance Rate” in this Section 1.01 and includable in the
Borrowing Base pursuant to the last paragraph of this definition; provided,
however, that:
     (a) in no event shall more than 10% of the aggregate value of the Borrowing
Base consist of PIK Investments (after giving effect to Advance Rates), where
“PIK Investments” shall mean an Eligible Debt Security with respect to which
more than 25% of the interest payable thereon may be paid in kind;
     (b) in no event shall more than 10% of the aggregate value of the Borrowing
Base consist of debtor-in-possession Investments (after giving effect to Advance
Rates);
     (c) for purposes of calculating the Borrowing Base, no single Eligible Debt
Security shall be deemed to have a Value in excess of $10,000,000.00; and
     (d) all filings and other actions required to perfect the first-priority
security interest of the Administrative Agent on behalf of the Secured Parties
in the Portfolio Investments comprising the Borrowing Base have been made or
taken.
Notwithstanding the foregoing, inclusion of any Eligible Debt Security in the
Borrowing Base calculation at any time is subject to the following further
restrictions:
     (A) Fewer than 8 Eligible Debt Securities ((A) Tier): At any time when (i)
the Borrowing Base includes fewer than eight Eligible Debt Securities OR
(ii) the Borrower has not met the Minimum Liquidity Requirement, the Borrowing
Base shall not exceed 100% of the amount of Unrestricted Cash and Cash
Equivalents.
     (B) 8-10 Eligible Debt Securities ((B) Tier): At any time when (i) the
Borrowing Base includes at least eight but not more than ten Eligible Debt
Securities AND (ii) the Borrower meets or exceeds the Minimum Liquidity
Requirement, the

4



--------------------------------------------------------------------------------



 



Borrowing Base shall not exceed the sum of (x) 100% of Unrestricted Cash and
Cash Equivalents, (y) 40% of the Value of Eligible Debt Securities consisting of
First Lien Debt Investments and (z) 30% of the Value of Eligible Debt Securities
consisting of Mezzanine Debt Investments. If, however, at any time that the
Borrowing Base is calculated in accordance with this (B) tier, the number of
Eligible Debt Securities falls to seven, the Borrowing Base may continue to be
calculated in accordance with the (B) tier for 90 days while the Borrower seeks
a replacement Eligible Debt Security to restore the Borrowing Base to not fewer
than eight Eligible Debt Securities, said restoration to be evidenced by a
certificate in the form contemplated by the proviso to Section 2.11(e) and
certifying as to the new Borrowing Base and the satisfaction of the conditions
set forth in said proviso. If after 90 days have elapsed, the eight Eligible
Debt Security minimum has not been restored, and the conditions set forth in the
proviso to Section 2.11(e) and the certificate contemplated thereby have not
been satisfied and delivered, the Borrowing Base shall be recalculated in
accordance with the (A) tier (i.e. limited to Unrestricted Cash and Cash
Equivalents) and any associated mandatory prepayment, to the extent Advances
exceed the new Borrowing Base as calculated under the (A) tier, shall be made in
accordance with Section 2.11(c). If, at any time that the Borrowing Base is
calculated in accordance with this (B) tier, the number of Eligible Debt
Securities falls to six or fewer, then the Borrowing Base shall immediately be
recalculated in accordance with the (A) tier and a mandatory prepayment, to the
extent Advances exceed the new Borrowing Base as calculated under the (A) Tier,
shall be made in accordance with Section 2.11(c). No Advances shall be made
while any 90-day cure period under this (B) tier is continuing without cure.
     (C) 11 or More Eligible Debt Securities ((C) Tier): At any time when the
Borrowing Base includes eleven or more Eligible Debt Securities, the Borrowing
Base shall not exceed the sum of (x) 100% of Unrestricted Cash and Cash
Equivalents, (y) 40% of the Value of Eligible Debt Securities consisting of
First Lien Debt Investments and (z) 30% of the Value of Eligible Debt Securities
consisting of Mezzanine Debt Investments. No Minimum Liquidity Requirement shall
be applicable to this (C) tier. If, however, at any time that the Borrowing Base
is calculated in accordance with this (C) tier, the number of Eligible Debt
Securities falls below eleven, the Borrowing Base shall be calculated pursuant
to the (B) tier for 10 Domestic Business Days while the Borrower (i) seeks a
replacement Eligible Debt Security to restore the Borrowing Base to not fewer
than eleven Eligible Debt Securities, said restoration to be evidenced by a
certificate in the form contemplated by the proviso to Section 2.11(e) and
certifying as to the new Borrowing Base and the satisfaction of the conditions
set forth in said proviso (whereupon the Borrowing Base would continue to be
calculated in accordance with Tier C) or (ii) re-establishes the Minimum
Liquidity Requirement (whereupon the Borrowing Base would be calculated in
accordance with tier (B) after the expiration of the 10 Domestic Business Days
cure period so long as the Borrower shall have delivered to the Administrative
Agent reasonably satisfactory evidence that the Minimum Liquidity Requirement
has been met), provided that if, after such 10 Domestic Business Days elapse,
neither is the number of Eligible Debt Securities restored to eleven or more nor
is the Minimum Liquidity Requirement re-established, then the Borrowing Base
shall immediately be recalculated in accordance with the (A) tier and a
mandatory prepayment, to the extent Advances exceed the new Borrowing Base as
calculated under

5



--------------------------------------------------------------------------------



 



the (A) Tier, shall be made in accordance with Section 2.11(c). No Advances
shall be made while any 10-Business-Day cure period under this (C) tier is
continuing without cure.
          “Borrowing Base Certification Report” means a report in the form
attached hereto as Exhibit E, and otherwise reasonably satisfactory to the
Administrative Agent, certified by the chief financial officer or other
authorized officer of the Borrower regarding the Eligible Investments, and
including or attaching a list of all Portfolio Investments included in the
Borrowing Base and the most recent Value (and the source of determination of the
Value) for each. Upon receipt by the Administrative Agent, a Borrowing Base
Certification Report shall be subject to the Administrative Agent’s satisfactory
review, acceptance or correction, in the exercise of its reasonable discretion.
          “Capital Expenditures” means for any period the sum of all capital
expenditures incurred during such period by the Borrower and its Consolidated
Subsidiaries, as determined in accordance with GAAP; provided that in no event
shall a Portfolio Investment be considered a Capital Expenditure.
          “Capital Securities” means, with respect to any Person, any and all
shares, interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.
          “Cash” means money, currency or a credit balance in any demand or
deposit account with a United States federal or state chartered commercial bank
of recognized standing having capital and surplus in excess of $500 million, so
long as such bank has not been a Defaulting Lender for more than three
(3) Domestic Business Days after notice to Borrower (which notice may be given
by telephone or e-mail), which bank or its holding company has a short-term
commercial paper rating of: (a) at least A-1 or the equivalent by Standard &
Poor’s Rating Services or at least P-1 or the equivalent by Moody’s Investors
Service, Inc., or (b) at least A-2 or the equivalent by Standard & Poor’s Rating
Services or at least P-2 or the equivalent by Moody’s Investors Service, Inc.
(or, in the case of a current Lender only, if not rated by Standard & Poor’s
Rating Services or Moody’s Investor’s Service, Inc., such Lender is rated by
another rating agency acceptable to the Administrative Agent and such Lender’s
rating by such rating agency is not lower than its rating by such rating agency
on the Closing Date) and (i) all amounts and assets credited to such account are
directly and fully guaranteed or insured by the United States of America or any
agency thereof (provided that the full faith and credit of the United States is
pledged in support thereof) or (ii) such bank is otherwise acceptable at all
times and from time to time to the Administrative Agent in its sole discretion.
The Administrative Agent acknowledges that, on the Closing Date, each current
Lender and each of the Borrower’s current depository banks listed in the
schedules to the Security Agreement is an acceptable bank within the meaning of
clause (b)(ii) of this definition. Notwithstanding the foregoing, Cash shall
also include up to $15 million in the aggregate in any demand or deposit account
with a United States federal or state chartered commercial bank of recognized
standing having capital and surplus less than $500 million.

6



--------------------------------------------------------------------------------



 



          “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) with maturities of not more than one year from the date
acquired; (b) time deposits and certificates of deposit with maturities of not
more than one (1) year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing having capital and
surplus in excess of $500 million, and which bank or its holding company has a
short-term commercial paper rating of at least A-1 or the equivalent by Standard
& Poor’s Rating Services or at least P-1 or the equivalent by Moody’s Investors
Service, Inc.; and (c) investments in money market funds (i) which mature not
more than ninety (90) days from the date acquired and are payable on demand,
(ii) with respect to which there has been no failure to honor a request for
withdrawal, (iii) which are registered under the Investment Company Act of 1940,
(iv) which have net assets of at least $500,000,000 and (v) which maintain a
stable share price of not less than One Dollar ($1.00) per share and are either
(A) directly and fully guaranteed or insured by the United States of America or
any agency thereof (provided that the full faith and credit of the United States
is pledged in support thereof) or (B) maintain a rating of at least A-2 or
better by Standard & Poor’s Rating Services and are maintained with an
investment fund manager that is otherwise acceptable at all times and from time
to time to the Administrative Agent in its sole discretion; provided that,
notwithstanding the foregoing, no asset, agreement, or investment maintained or
entered into with, or issued, guaranteed by, or administered by a Lender that
has been a Defaulting Lender for more than three (3) Domestic Business Days
after notice to Borrower (which notice may be given by telephone or e-mail)
shall be a “Cash Equivalent” hereunder.
          “Cash Management Services” means any one or more of the following
types of services or facilities provided to any Loan Party by BB&T or any Lender
that provides the initial funding of any Revolver Commitment on the First
Disbursement Date or any Additional Lender that provides the funding of a
Revolver Commitment on any Commitment Increase Date (but not any assignee of any
of the foregoing Lenders) or any of their respective Affiliates, in each case
solely until such Person has assigned all of its interests under this Agreement
(each, in such capacity, a “Cash Management Bank”): (a) ACH transactions,
(b) cash management services, including controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services,
(c) foreign exchange facilities, (d) credit or debit cards, and (e) merchant
services not constituting a Bank Product.
          “CERCLA” means the Comprehensive Environmental Response Compensation
and Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.
          “CERCLIS” means the Comprehensive Environmental Response Compensation
and Liability Information System established pursuant to CERCLA.
          “Change in Control” means the occurrence after the Closing Date of any
of the following: (i) any Person or two or more Persons acting in concert
(excluding the Persons that are officers and directors of the Borrower on the
Closing Date) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 35% or more of the outstanding shares of the voting
stock of the Borrower; or (ii) as of any date a majority of the board of
directors of the Borrower consists of individuals who were not either
(A) directors of the Borrower as of the corresponding

7



--------------------------------------------------------------------------------



 



date of the previous year, (B) selected or nominated to become directors by the
board of directors of the Borrower of which a majority consisted of individuals
described in clause (A), or (C) selected or nominated to become directors by the
board of directors of the Borrower of which a majority consisted of individuals
described in clause (A) and individuals described in clause (B) (excluding, in
the case of both clause (B) and clause (C), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
          “Closing Certificate” has the meaning set forth in Section 3.01(d).
          “Closing Date” means the date of this Agreement.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” means collectively: (1) (i) 100% of the Capital
Securities of the Guarantors and of the current and future Domestic Subsidiaries
of the Borrower and Guarantors; (ii) 65% of the voting and non-voting Capital
Securities of any current or future Foreign Subsidiaries and (iii) all of the
other present and future property and assets of the Borrower and each Guarantor
including, but not limited to, machinery and equipment, inventory and other
goods, accounts, accounts receivable, bank accounts, brokerage accounts, general
intangibles, financial assets, investment property, license rights, patents,
trademarks, copyrights, chattel paper, insurance proceeds, contract rights,
hedge agreements, documents, instruments, indemnification rights, tax refunds,
and cash; and (2) any other property which secures the Obligations pursuant to
the Collateral Documents; provided that, notwithstanding the foregoing,
“Collateral” shall not include (i) any assets of or any equity interests in any
SBIC Entity and (ii) property rights in Capital Securities issued by a Person
other than a Subsidiary, or in any Operating Documents of any such issuer, to
the extent the security interest of the Administrative Agent does not attach
thereto pursuant to the terms of the Collateral Documents.
          “Collateral Custodian” means any and each of (i) US Bancorp, in its
capacity as Collateral Custodian under the Custodial Agreement to which it is a
party, together with its successors and permitted assigns and (ii) any other
Person acting as a collateral custodian with respect to any Collateral under any
Custodial Agreement entered into in accordance with the

8



--------------------------------------------------------------------------------



 



terms of this Agreement. Notwithstanding the foregoing, the Collateral Custodian
shall at all times be satisfactory to the Administrative Agent, in its
reasonable discretion.
          “Collateral Documents” means, collectively, the Security Agreement,
the Pledge Agreement, any Control Agreements and all other agreements,
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Borrower or any Subsidiary shall grant or convey (or shall
have granted or conveyed) to the Secured Parties a Lien in, or any other Person
shall acknowledge any such Lien in, property as security for all or any portion
of the Obligations, as any of them may be amended, modified or supplemented from
time to time.
          “Communications” has the meaning set forth in Section 9.01(d).
          “Compliance Certificate” has the meaning set forth in Section 5.01(c).
          “Consolidated EBITDA” means and includes, for the Borrower and the
Consolidated Subsidiaries that are Guarantors for any period, an amount equal
to: (a) Consolidated Net Investment Income for such period; plus, (b) to the
extent such amounts were deducted in computing Consolidated Net Investment
Income for such period: (i) Consolidated Interest Expense for such period; (ii)
income tax expense for such period, determined on a consolidated basis in
accordance with GAAP; (iii) Depreciation and Amortization for such period,
determined on a consolidated basis in accordance with GAAP; (iv) non-cash
compensation expense; and (v) such other non-cash expenses as may be recognized
from time to time and approved by the Administrative Agent; minus (c) to the
extent included in Consolidated Net Investment Income, interest income that is
paid in kind or other than in cash. Notwithstanding the fact that the SBIC
Entities are not Loan Parties, the SBIC Entities shall be included for purposes
of calculating Consolidated EBITDA.
          “Consolidated Interest Expense” for any period means interest, whether
expensed or capitalized, in respect of Debt of the Borrower or any of its
Consolidated Subsidiaries that are Guarantors outstanding during such period on
a consolidated basis in accordance with GAAP. Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Consolidated Interest Expense.
          “Consolidated Net Investment Income” means, for any period, the net
investment income of the Borrower and the Consolidated Subsidiaries that are
Guarantors set forth or reflected on the consolidated income statement of the
Borrower and its Consolidated Subsidiaries for such period prepared in
accordance with GAAP. Notwithstanding the fact that the SBIC Entities are not
Loan Parties, the SBIC Entities shall be included for purposes of calculating
Consolidated Net Investment Income.
          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity the accounts of which, in accordance with GAAP, would be consolidated
with those of the Borrower in its consolidated financial statements as of such
date.
          “Consolidated Tangible Net Worth” means, at any time, Net Assets less
the sum of the value, (to the extent reflected in determining Net Assets) as set
forth or reflected on the most recent consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries, on a

9



--------------------------------------------------------------------------------



 



consolidated basis prepared in accordance with GAAP (but without giving effect
to the operation of Accounting Standards Codification No. 825-10), of
          (A) All assets which would be treated as intangible assets for balance
sheet presentation purposes under GAAP, including goodwill (whether representing
the excess of cost over book value of assets acquired, or otherwise),
trademarks, tradenames, copyrights, patents and technologies, and unamortized
debt discount and expense;
          (B) To the extent not included in (A) of this definition, any amount
at which the Capital Securities of the Borrower (i.e. stock of the Borrower, as
issuer, owned by the Borrower) appear as an asset on the balance sheet of the
Borrower and its Consolidated Subsidiaries;
          (C) To the extent not included in (A) of this definition, any amount
at which the investment in any Borrower Subsidiary that is not an SBIC Entity
appears as an asset on the balance sheet of the Borrower and its Consolidated
Subsidiaries; and
          (D) Loans or advances to owners of Borrower’s Capital Securities, or
to directors, officers, managers or employees of Borrower and its Consolidated
Subsidiaries.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Tangible Net
Worth.
          “Control Agreement” means (i) the Deposit Account Control Agreement
dated on or prior to the First Disbursement Date among the Borrower, the
Administrative Agent, as secured party on behalf of the lenders and Branch
Banking and Trust Company, as depository bank, with respect to the deposit
account wherein the Borrower maintains the Minimum Liquidity Requirement and
(ii) any other deposit account control agreement, securities account control
agreement or like agreement, in form and substance satisfactory to the
Administrative Agent, pursuant to which the Administrative Agent obtains
“control” of Collateral held in deposit and securities accounts for UCC
purposes.
          “Controlled Account” means each deposit account and securities account
that is subject to a Control Agreement.
          “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any Loan Party, are treated as a single
employer under Section 414 of the Code.
          “Credit Exposure” means, as to any Lender at any time, the outstanding
principal amount of the Revolver Advances by such Lender.
          “Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
(i) the reasonable fees, charges and disbursements of (A) counsel for the
Administrative Agent, (B) outside consultants for the Administrative Agent,
(C) appraisers, (D) commercial finance examinations, and (E) all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of

10



--------------------------------------------------------------------------------



 



the Obligations; and (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the administration, management, execution
and delivery of this Agreement and the other Loan Documents, and the
preparation, negotiation, administration and management of any amendments,
modifications or waivers of the provisions of this Agreement and the other Loan
Documents (whether or not the transactions contemplated thereby shall be
consummated), or (C) the enforcement or protection of its rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral; and (b) all reasonable out-of-pocket
expenses incurred by the Secured Parties who are not the Administrative Agent or
any Affiliate of any of them, after the occurrence and during the continuance of
an Event of Default.
          “Custodial Agreement” means, collectively, the Custodial Agreement
dated on or prior to the First Disbursement Date among Borrower, Administrative
Agent and U.S. Bancorp and, to the extent required in the future, any and each
other custodial agreement entered into among a Person acting as Collateral
Custodian, the Borrower and the Administrative Agent, in each case as the same
may from time to time be amended, restated, supplemented or otherwise modified.
          “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business; (iv) all obligations of such Person as lessee under capital
leases; (v) all obligations of such Person to reimburse any bank or other Person
in respect of amounts payable under a banker’s acceptance; (vi) all Redeemable
Preferred Securities of such Person; (vii) all obligations (absolute or
contingent) of such Person to reimburse any bank or other Person in respect of
amounts which are available to be drawn or have been drawn under a letter of
credit or similar instrument; (viii) all Debt of others secured by a Lien on any
asset of such Person, whether or not such Debt is assumed by such Person;
(ix) all Debt of others Guaranteed by such Person; (x) all obligations of such
Person with respect to interest rate protection agreements, foreign currency
exchange agreements or other hedging agreements (valued at the termination value
thereof computed in accordance with a method approved by the International Swap
Dealers Association and agreed to by such Person in the applicable hedging
agreement, if any); (xi) all obligations of such Person under any synthetic
lease, tax retention operating lease, sale and leaseback transaction, asset
securitization, off-balance sheet loan or other off-balance sheet financing
product; (xii) all obligations of such Person to purchase securities or other
property arising out of or in connection with the sale of the same or
substantially similar securities or property; and (xiii) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person. The Debt of any
Person shall include the Debt of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.
          “Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including debt instruments
of public and private issuers and tax-exempt securities, but specifically
excluding (i) Equity Securities or (ii) any security

11



--------------------------------------------------------------------------------



 



which by its terms permits the payment obligation of the Obligor thereunder to
be converted into or exchanged for equity capital of such Obligor.
          “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
          “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived in writing, become an Event of Default.
          “Default Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s ratable portion of the aggregate
Credit Exposure of all Lenders (calculated as if all Defaulting Lenders had
funded all of their respective Defaulted Advances) over the aggregate
outstanding principal amount of all Revolver Advances of such Defaulting Lender.
          “Default Period” means, with respect to any Defaulting Lender, (i) in
the case of any Defaulted Advance, the period commencing on the date the
applicable Defaulted Advance was required to be extended to the Borrower under
this Agreement, in the case of a Revolver Advance (after giving effect to any
applicable grace period) and ending on the earlier of the following: (x) the
date on which (A) the Default Excess with respect to such Defaulting Lender has
been reduced to zero (whether by the funding of any Defaulted Advance by such
Defaulting Lender or by the non-pro-rata application of any prepayment pursuant
to Section 9.08(c)) and (B) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder; and (y) the date on which the Borrower, the
Administrative Agent and the Required Lenders (and not including such Defaulting
Lender in any such determination, in accordance with Section 9.08(a)) waive the
application of Section 9.08 with respect to such Defaulted Advances of such
Defaulting Lender in writing; (ii) in the case of any Defaulted Payment, the
period commencing on the date the applicable Defaulted Payment was required to
have been paid to the Administrative Agent or other Lender under this Agreement
(after giving effect to any applicable grace period) and ending on the earlier
of the following: (x) the date on which (A) such Defaulted Payment has been paid
to the Administrative Agent or other Lender, as applicable, together with (to
the extent that such Person has not otherwise been compensated by the Borrower
for such Defaulted Payment) interest thereon for each day from and including the
date such amount is paid but excluding the date of payment, at the greater of
the Federal Funds Rate plus two percent (2.0%) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (whether by the funding of any Defaulted Payment by such Defaulting
Lender or by the application of any amount pursuant to Section 9.08(c)) and
(B) such Defaulting Lender shall have delivered to the Administrative Agent or
other Lender, as applicable, a written reaffirmation of its intention to honor
its obligations hereunder with respect to such payments; and (y) the date on
which the Administrative Agent or any such other Lender, as applicable waives
the application of Section 9.08 with respect to such Defaulted Payments of such
Defaulting Lender in writing; and (iii) in the case of any Distress Event
determined by the Administrative Agent (in its good faith judgment) or the
Required Lenders (in their respective

12



--------------------------------------------------------------------------------



 



good faith judgment) to exist, the period commencing on the date that the
applicable Distress Event was so determined to exist and ending on the earlier
of the following: (x) the date on which (A) such Distress Event is determined by
the Administrative Agent (in its good faith judgment) or the Required Lenders
(in their respective good faith judgment) to no longer exist and (B) such
Defaulting Lender shall have delivered to the Borrower and the Administrative
Agent a written reaffirmation of its intention to honor its obligations
hereunder; and (y) such date as the Borrower and the Administrative Agent
mutually agree, in their sole discretion, to waive the application of
Section 9.08 with respect to such Distress Event of such Defaulting Lender.
          “Default Rate” means, with respect to the Advances, on any day, the
sum of 2% plus the then highest interest rate (including the Applicable Margin)
which may be applicable to any Advance (irrespective of whether any such type of
Advance is actually outstanding hereunder).
          “Defaulted Advance” has the meaning specified in the definition of
“Defaulting Lender”.
          “Defaulted Investment” means any Portfolio Investment (a) that is
30 days or more past due with respect to any interest or principal payments or
(b) that is or otherwise should be considered a non-accrual investment by the
Borrower in connection with its Investment Policies and GAAP.
          “Defaulted Payment” has the meaning specified in the definition of
“Defaulting Lender”.
          “Defaulting Lender” means, for so long as any Default Period is in
effect, any Lender that (a) has failed to (i) fund all or any portion of its
Revolving Advances within two Domestic Business Days of the date such Revolver
Advances were required to be funded hereunder (each such Revolver Advance, a
“Defaulted Advance”) unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (each such payment a “Defaulted
Payment”) within two Domestic Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Swingline Lender in
writing that it does not intend to comply with its funding obligations hereunder
(including in respect of its participation in Swing Advances), or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Revolver Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Domestic Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the

13



--------------------------------------------------------------------------------



 



subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity (each, a “Distress Event”, and each Person subject to a Distress Event,
a “Distressed Person”); provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender, for so long as such
Default Period is in effect, upon delivery of written notice of such
determination to the Borrower, each Swingline Lender and each Lender.
          “Depreciation and Amortization” means for any period an amount equal
to the sum of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP. Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Depreciation and Amortization.
          “Distress Event” has the meaning specified in the definition of
“Defaulting Lender”.
          “Distressed Person” has the meaning specified in the definition of
“Defaulting Lender”.
          “Dollars” or “$” means dollars in lawful currency of the United States
of America.
          “Domestic Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in North Carolina are authorized or required
by law to close.
          “Domestic Subsidiary” means any Subsidiary which is organized under
the laws of any state or territory of the United States of America.
          “Eligible Assignee” means any Person that meets the requirements to be
an assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 9.07(b)(iii)).
          “Eligible Debt Security” means, on any date of determination, any Debt
Security held by Borrower as a Portfolio Investment that meets the following
conditions:
     (i) the investment in the Debt Security was made in accordance with the
terms of the Investment Policies and arose in the ordinary course of the
Borrower’s business;

14



--------------------------------------------------------------------------------



 



     (ii) the Debt Security is not a Defaulted Investment and is not owed by an
Obligor that is subject to an Insolvency Event or as to which the Borrower has
received notice from an Obligor of an imminent Insolvency Proceeding;
     (iii) the Obligor of such Debt Security has executed all appropriate
documentation, if any, required in accordance with applicable Investment
Policies and such Debt Security is evidenced by Investment Documents that have
been duly authorized, that are in full force and effect and that constitute the
legal, valid and binding obligation of the Obligor of such Debt Security to pay
the stated amount of the Loan and interest thereon, and the related Investment
Documents are enforceable against such Obligor in accordance with their
respective terms;
     (iv) the Debt Security, together with the Investment Documents related
thereto, does not contravene in any material respect any Applicable Laws
(including laws, rules and regulations relating to usury, truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no Obligor party
thereto is in violation of any Applicable Laws or the terms and conditions of
such Investment Documents, to the extent any such violation results in or would
be reasonably likely to result in (a) an adverse effect upon the value or
collectability of such Debt Security, (b) a material adverse change in, or a
material adverse effect upon, any of (1) the financial condition, operations,
business or properties of the Obligor or any of its respective Subsidiaries,
taken as a whole, (2) the rights and remedies of the Borrower under the
Investment Documents, or the ability of the Obligor or any other loan party
thereunder to perform its obligations under the Investment Documents to which it
is a party, as applicable, taken as a whole, or (3) the collateral securing the
Debt Security, or the Borrower’s Liens thereon or the priority of such Liens;
     (v) the Debt Security, together with the related Investment Documents, is
fully assignable (and if such Investment is secured by a mortgage, deed of trust
or similar lien on real property, and if requested in writing by the
Administrative Agent, an Assignment of Mortgage executed in blank has been
delivered to the Collateral Custodian);
     (vi) the Debt Security was documented and closed in accordance with the
Investment Policies, and each original promissory note representing the portion
of such Debt Security payable to the Borrower, has been delivered to the
Collateral Custodian, duly endorsed as collateral or held by a bailee on behalf
of the Administrative Agent;
     (vii) the Debt Security is free of any Liens and the Borrower’s interest in
all Related Property is free of any Liens other than Liens permitted under the
applicable Investment Documents and all filings and other actions required to
perfect the security interest of the Administrative Agent on behalf of the
Secured Parties in the Debt Security have been made or taken;

15



--------------------------------------------------------------------------------



 



     (viii) no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Debt Security;
     (ix) any taxes due and payable in connection with the making of such Debt
Security have been paid and the Obligor has been given any assurances (including
with respect to the payment of transfer taxes and compliance with securities
laws) required by the Investment Documents in connection with the making of the
Portfolio Investment;
     (x) the terms of the Debt Security have not been amended or subject to a
deferral or waiver the effect of which is to (A) reduce the amount (other than
by reason of the repayment thereof) or extend the time for payment of principal
or (B) reduce the rate or extend the time of payment of interest (or any
component thereof), in each case without the consent of the Administrative
Agent, not to be unreasonably withheld or delayed;
     (xi) the Debt Security, together with the Investment Documents related
thereto (if any), is a “general intangible”, an “instrument”, an “account”, or
“chattel paper”, within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;
     (xii) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the purchase of such Debt
Security have been duly obtained, effected or given and are in full force and
effect;
     (xiii) the Debt Security is denominated and payable only in Dollars in the
United States and the Obligor is organized under the laws of, and maintains its
chief executive office and principal residence in, the United States or any
state thereof;
     (xiv) there is full recourse to the Obligor for principal and interest
payments with respect to such Debt Security (i.e., recourse is not limited to
certain assets or certain amounts);
     (xv) the Obligor with respect to the Debt Security is not (A) an Affiliate
of the Borrower or any other Person whose investments are primarily managed by
the Borrower or any Affiliate of the Borrower, unless such Debt Security is
expressly approved by the Administrative Agent (in its sole discretion), (B) a
Governmental Authority or (C) primarily in the business of gaming, nuclear
waste, bio-tech or oil or gas exploration; and
     (xvi) all information delivered by any Loan Party to the Administrative
Agent with respect to such Debt Security is true and correct to the knowledge of
such Loan Party.
     “Eligible Debt Security” shall not include any Debt Security of any SBIC
Entity.

16



--------------------------------------------------------------------------------



 



          “Eligible First Lien Debt Investment” means an Eligible Debt Security
which is also a First Lien Debt Investment.
          “Eligible Investment” means, on any date of determination,
(i) Unrestricted Cash and Cash Equivalents or (ii) any Eligible Debt Security
that is either a First Lien Debt Investment or a Mezzanine Debt Investment.
          “Eligible Mezzanine Debt Investment” means an Eligible Debt Security
which is also a Mezzanine Debt Investment.
          “Environmental Authority” means any foreign, federal, state, local or
regional government that exercises any form of jurisdiction or authority under
any Environmental Requirement.
          “Environmental Authorizations” means all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of a Loan Party or any Subsidiary of a Loan Party required by any
Environmental Requirement.
          “Environmental Judgments and Orders” means all judgments, decrees or
orders arising from or in any way associated with any Environmental
Requirements, whether or not entered upon consent or written agreements with an
Environmental Authority or other entity arising from or in any way associated
with any Environmental Requirement, whether or not incorporated in a judgment,
decree or order.
          “Environmental Laws” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including ambient air, surface water, groundwater or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, petroleum
or petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof.
          “Environmental Liabilities” means any liabilities, whether accrued,
contingent or otherwise, arising from and in any way associated with any
Environmental Requirements.
          “Environmental Notices” means notice from any Environmental Authority
or by any other person or entity, of possible or alleged noncompliance with or
liability under any Environmental Requirement, including any complaints,
citations, demands or requests from any Environmental Authority or from any
other person or entity for correction of any violation of any Environmental
Requirement or any investigations concerning any violation of any Environmental
Requirement.
          “Environmental Proceedings” means any judicial or administrative
proceedings arising from or in any way associated with any Environmental
Requirement.

17



--------------------------------------------------------------------------------



 



          “Environmental Releases” means releases as defined in CERCLA or under
any applicable federal, state or local environmental law or regulation and shall
include, in any event, any release of petroleum or petroleum related products.
          “Environmental Requirements” means any legal requirement relating to
health, safety or the environment and applicable to a Loan Party, any Subsidiary
of a Loan Party or the Properties, including but not limited to any such
requirement under CERCLA or similar state legislation and all federal, state and
local laws, ordinances, regulations, orders, writs, decrees and common law.
          “Equity Security” means any equity security or other obligation or
security that does not entitle the holder thereof to receive periodic payments
of interest and one or more installments of principal.
          “ERISA” means the Employee Retirement Income Security Act of 1974, or
any successor law and all rules and regulations from time to time promulgated
thereunder. Any reference to any provision of ERISA shall also be deemed to be a
reference to any successor provision or provisions thereof.
          “Euro-Dollar Advance” means, with respect to any Advance, such Advance
during Interest Periods when such Advance bears or is to bear interest at a rate
based upon the London InterBank Offered Rate.
          “Euro-Dollar Business Day” means any Domestic Business Day on which
dealings in Dollar deposits are carried out in the London interbank market.
          “Euro-Dollar Reserve Percentage” has the meaning set forth in
Section 2.06(c).
          “Event of Default” has the meaning set forth in Section 6.01.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.12(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.12(e).
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the next higher 1/100th of 1%) equal to the weighted
average of the rates on

18



--------------------------------------------------------------------------------



 



overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Domestic Business Day next succeeding such day,
provided that (i) if the day for which such rate is to be determined is not a
Domestic Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Domestic Business Day as so published on
the next succeeding Domestic Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to BB&T on such day on such transactions as determined by the
Administrative Agent.
          “First Disbursement Date” means the date of the first Advance under
this Agreement.
          “First Lien Debt Investment” means a Portfolio Investment which is a
Debt Security of an Obligor, which is secured by a first priority, perfected
security interest in all or substantially all of the assets of the Obligor, and
which has the most senior pre-petition priority in any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceedings.
          “Fiscal Quarter” means any fiscal quarter of the Borrower.
          “Fiscal Year” means any fiscal year of the Borrower.
          “Foreclosed Subsidiary” shall mean any Person that becomes a direct or
indirect Subsidiary of the Borrower solely as a result of the Borrower or any
other Subsidiary of the Borrower acquiring the Capital Securities of such
Person, through a bankruptcy, foreclosure or similar proceedings, with the
intent to sell or transfer all of the Capital Securities of such Person;
provided, that, in the event that the Borrower or such Subsidiary of the
Borrower is unable to sell all of the Capital Securities of such Person within
180 days after the Borrower or such Subsidiary of the Borrower acquires the
Capital Securities of such Person, such Person shall no longer be considered a
“Foreclosed Subsidiary” for purposes of this Agreement.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “Fronting Exposure” means with respect to any Swingline Lender, such
Defaulting Lender’s Applicable Percentage of outstanding Swingline Advances made
by such Swingline Lender other than Swing Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

19



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles applied on a
basis consistent with those which, in accordance with Section 1.02, are to be
used in making the calculations for purposes of determining compliance with the
terms of this Agreement.
          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to secure, purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to provide collateral security, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.
          “Guaranteed Obligations” means the Obligations, including any and all
liabilities, indebtedness and obligations of any and every kind and nature,
heretofore, now or hereafter owing, arising, due or payable from the Borrower to
one or more of the Lenders, the Hedge Counterparties, any Secured Party, the
Administrative Agent, or any of them, arising under or evidenced by this
Agreement, the Notes, the Collateral Documents or any other Loan Document.
          “Guarantors” means collectively: (i) the Initial Guarantors and
(ii) all direct and indirect Subsidiaries of the Borrower or Guarantors
acquired, formed or otherwise in existence after the Closing Date and required
to become a Guarantor pursuant to Section 5.28; provided, however, no SBIC
Entity shall ever be a Guarantor.
          “Hazardous Materials” includes (a) solid or hazardous waste, as
defined in the Resource Conservation and Recovery Act of 1980, 42 U.S.C. §6901
et seq. and its implementing regulations and amendments, or in any applicable
state or local law or regulation, (b) any “hazardous substance”, “pollutant” or
“contaminant”, as defined in CERCLA, or in any applicable state or local law or
regulation, (c) gasoline, or any other petroleum product or by-product,
including crude oil or any fraction thereof, (d) toxic substances, as defined in
the Toxic Substances Control Act of 1976, or in any applicable state or local
law or regulation and (e) insecticides, fungicides, or rodenticides, as defined
in the Federal Insecticide, Fungicide, and Rodenticide Act of 1975, or in any
applicable state or local law or regulation, as each such Act, statute or
regulation may be amended from time to time.
          “Hedge Counterparty” means BB&T or any Lender that provides the
initial funding of any Revolver Commitment on the First Disbursement Date or any
Additional Lender

20



--------------------------------------------------------------------------------



 



that provides the funding of a Revolver Commitment on any Commitment Increase
Date (but not any assignee of any of the foregoing Lenders) which Lender or
Additional Lender has provided the Administrative Agent with a fully executed
designation notice substantially in the form of Schedule A — Designation Notice,
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement, that enters into a Hedging
Agreement with the Borrower that is permitted by Section 5.35.
          “Hedge Transaction” of any Person shall mean any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into by such Person that is a rate swap, basis swap, forward rate transaction,
commodity swap, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collateral transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
          “Hedging Agreement” means each agreement or amended and restated
agreement between the Borrower and a Hedge Counterparty that governs one or more
Hedge Transactions entered into pursuant to Section 5.35, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” thereto in the
form the Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedge
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedge Transactions and (iii) any and all renewals,
extensions and modifications of any Hedge Transactions and any and all
substitutions for any Hedge Transactions.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Initial Guarantors” means ARC Industries Holdings, Inc., Brantley
Holdings, Inc., Energy Hardware Holdings, Inc., Minco Holdings, Inc., Peaden
Holdings, Inc. and Technology Crops Holdings, Inc., each a Delaware corporation
and Subsidiary of the Borrower.
          “Insolvency Event” means, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of 60
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any

21



--------------------------------------------------------------------------------



 



substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.
          “Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
          “Interest Coverage Ratio” means the ratio of Consolidated EBITDA to
Consolidated Interest Expense.
          “Interest Payment Date” means (a) with respect to any Base Rate
Borrowing, the first day of each month and (b) with respect to any Euro-Dollar
Borrowing with an Interest Period of three months or shorter, the last day of
the Interest Period applicable to such Borrowing and, (c) in the case of any
Euro-Dollar Borrowing with an Interest Period that exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period.
          “Interest Period” means: (i) with respect to each Euro-Dollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the first, third or, if available to Lenders,
sixth month thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:
     (a) any Interest Period (subject to clause (c) below) which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day;
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall, subject to clause
(c) below, end on the last Euro-Dollar Business Day of the appropriate
subsequent calendar month; and
     (c) no Interest Period may be selected that begins before the Termination
Date and would otherwise end after the Termination Date.
          (ii) with respect to each Base Rate Borrowing, a calendar month
(commencing on the first day of each calendar month and ending on the last day
of each calendar month regardless of whether a Base Rate Borrowing is
outstanding on either date); provided that:
     (a) the initial Interest Period applicable to Base Rate Borrowings shall
mean the period commencing on the Closing Date and ending May __, 2011; and
     (b) the last Interest Period applicable to Base Rate Borrowings under this
Agreement shall end on the Termination Date.

22



--------------------------------------------------------------------------------



 



          “Internal Control Event” means a material weakness in, or fraud that
involves management of the Borrower, which fraud has a material effect on the
Borrower’s internal controls over public reporting.
          “Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person, (v) making of
a time deposit with such Person, (vi) Guarantee or assumption of any obligation
of such Person or (vii) by any other means.
          “Investment Company Act” means the Investment Company Act of 1940.
          “Investment Documents” means, with respect to any Debt Security, any
related loan agreement, security agreement, mortgage, assignment, all
guarantees, note purchase agreement, intercreditor and/or subordination
agreements, and UCC financing statements and continuation statements (including
amendments or modifications thereof) executed by the Obligor thereof or by
another Person on the Obligor’s behalf in respect of such Debt Security and any
related promissory note (except in the case of Noteless Loans), including
general or limited guaranties and, if requested by the Administrative Agent, for
each Debt Security secured by real property by a mortgage document, an
Assignment of Mortgage, and for all Debt Securities with a promissory note, an
assignment thereof (which may be by allonge), in blank, signed by an officer of
the Borrower.
          “Investment File” means, as to any Portfolio Investments, those
documents that are delivered to or held by the Collateral Custodian pursuant to
the Custodial Agreement.
          “Investment Policies” means those investment objectives, policies and
restrictions of the Borrower as in effect on the Closing Date as described in
Borrower’s annual report on Form 10-K for the year ended December 31, 2010, as
filed with the Securities and Exchange Commission, and any modifications or
supplements as may be adopted by the Borrower from time to time in accordance
with this Agreement.
          “Joinder Agreement” means a Joinder and Reaffirmation Agreement
substantially in the form of Exhibit L.
          “Joint Lead Arrangers” means Branch Banking and Trust Company and
Fifth Third Bank.
          “Lender” means each lender listed on the signature pages hereof as
having a Revolver Commitment and their respective successors and assigns.
          “Lenders’ Letter Agreement” means that certain Fee Letter, dated as of
February 24, 2011, among Borrower and the Lenders (other than BB&T) signatory
hereto relating to the upfront fee payable by the Borrower to or for the account
of such Lenders. If there is any conflict between the provisions of this
Agreement and the provisions of the Lenders’ Letter Agreement, the provisions of
this Agreement will control.

23



--------------------------------------------------------------------------------



 



          “Lending Office” means, as to each Lender, its office located at its
address set forth on the signature pages hereof (or identified on the signature
pages hereof as its Lending Office) or such other office as such Lender may
hereafter designate as its Lending Office by notice to the Borrower and the
Administrative Agent.
          “Lien” means, with respect to any asset, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, servitude or encumbrance of any kind in
respect of such asset to secure or assure payment of a Debt or a Guarantee,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
          “Liquidity” means at any time the aggregate Cash and Cash Equivalents
of the Borrower and the Guarantors, but excluding Cash and Cash Equivalents
included in the Borrowing Base.
          “Loan” means any loan arising from the extension of credit to an
Obligor by the Borrower in the ordinary course of business of the Borrower.
          “Loan Documents” means this Agreement, the Notes, the Collateral
Documents, the Hedging Agreements, any other document evidencing or securing the
Advances, the Custodial Agreement, and any other document or instrument
delivered from time to time in connection with this Agreement, the Notes, the
Collateral Documents, the Hedging Agreements, the Custodial Agreement or the
Advances, as such documents and instruments may be amended or supplemented from
time to time.
          “Loan Parties” means collectively the Borrower and each Guarantor that
hereafter becomes a party to any of the Loan Documents.
          “London InterBank Offered Rate” has the meaning set forth in
Section 2.06(c).
          “Margin Stock” means “margin stock” as defined in Regulations T, U or
X of the Board of Governors of the Federal Reserve System, as in effect from
time to time, together with all official rulings and interpretations issued
thereunder.
          “Material Adverse Effect” means, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, a
material adverse change in, or a material adverse effect upon, any of (a) the
financial condition, operations, business or properties of the Loan Parties and
any of their respective Subsidiaries, taken as a whole, (b) the rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents, or
the ability of the Borrower or any other Loan Party to perform its obligations
under the Loan Documents to which it is a party, as applicable, or (c) the
legality, validity or enforceability of any Loan Document or (d) the Collateral,
or the

24



--------------------------------------------------------------------------------



 



Administrative Agent’s Liens for the benefit of the Secured Parties on the
Collateral or the priority of such Liens.
          “Material Contract” has the meaning given such term in Section 4.33.
          “Mezzanine Debt Investment” means a Portfolio Investment which is a
Debt Security of an Obligor and is either a mezzanine, subordinated or second
lien Debt Security and not a First Lien Debt Investment.
          “Minimum Liquidity Requirement” has the meaning given such term in
Section 5.04.
          “Mortgage” means, collectively the fee simple and leasehold mortgages,
deeds of trust and deeds to secure debt by the Borrower, in form and content
reasonably satisfactory to the Administrative Agent and in each case granting a
Lien to the Administrative Agent (or a trustee for the benefit of the
Administrative Agent) for the benefit of the Secured Parties in Collateral
constituting real property (including certain real property leases) and related
personalty, as such documents may be amended, modified or supplemented from time
to time.
          “Mortgaged Property” means, collectively, the Mortgaged Property (as
defined in the Mortgages) covering the Properties described on Schedule 1.01 —
Mortgaged Property.
          “Mortgaged Property Owner” means the owner of a fee simple title (or
leasehold interest to the extent permitted under this Agreement) to a Mortgaged
Property.
          “Mortgaged Property Security Documents” means collectively, the
Mortgages and all other agreements, instruments and other documents, whether now
existing or hereafter in effect, pursuant to which the Borrower or any
Subsidiary grants or conveys to the Administrative Agent and the Secured Parties
a Lien in, or any other Person acknowledges any such Lien in, real property as
security for all or any portion of the Obligations, as any of them may be
amended, modified or supplemented from time to time.
          “Mortgaged Property Support Documents” means, for each Mortgaged
Property, (i) the Title Policy pertaining thereto, (ii) surveys (unless the
title insurance company will insure over the absence of survey), flood hazard
certifications and environmental assessments thereof in form and substance
reasonably satisfactory to Administrative Agent, prepared by recognized experts
in their respective fields acceptable to the Administrative Agent, (iii) as to
Mortgaged Properties located in a flood hazard area, flood hazard insurance,
(iv) lessees’ estoppel, waiver and consent certificates and subordination,
nondisturbance and attornment agreements, in form and reasonably substance
satisfactory to the Administrative Agent, if necessary, (v) opinions of local
counsel with respect to the Mortgages or leasehold mortgages, as applicable, in
form and substance reasonably satisfactory to the Administrative Agent, and
(vi) such other documentation as the Administrative Agent may reasonably
require, in each case as shall be in form and substance reasonably acceptable to
the Administrative Agent.
          “Multiemployer Plan” has the meaning set forth in Section 4001(a)(3)
of ERISA.

25



--------------------------------------------------------------------------------



 



          “Net Assets” means, at any time, the net assets of the Borrower and
its Consolidated Subsidiaries that are Guarantors, as set forth or reflected on
the most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP and filed with the Securities and
Exchange Commission. Notwithstanding the fact that the SBIC Entities are not
Loan Parties, the SBIC Entities shall be included for purposes of calculating
Net Assets.
          “Net Proceeds of Capital Securities/Conversion of Debt” means any and
all proceeds (whether cash or non-cash) or other consideration received by the
Borrower or any Subsidiary of the Borrower in respect of the issuance of Capital
Securities (including the aggregate amount of any and all Debt converted into
Capital Securities), after deducting therefrom all reasonable and customary
costs and expenses incurred by the Borrower or any Subsidiary directly in
connection with the issuance of such Capital Securities.
          “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
          “Noteless Loan” means an Eligible Debt Security with respect to which
(i) the underlying Investment Documents do not require the Obligor to execute
and deliver a promissory note to evidence the indebtedness created under such
Debt Security; and (ii) no Loan Party nor any Subsidiary of a Loan Party has
requested or received a promissory note from the related Obligor. Except as
approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.
          “Notes” means collectively the Revolver Notes and Swing Advance Notes
and any and all amendments, consolidations, modifications, renewals,
substitutions and supplements thereto or replacements thereof. “Note” means any
one of such Notes.
          “Notice of Borrowing” has the meaning set forth in Section 2.02.
          “Notice of Continuation or Conversion” has the meaning set forth in
Section 2.03.
          “Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including any
and all Revolver Advances and Swing Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under this Agreement
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; (c) the due and punctual payment (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including any

26



--------------------------------------------------------------------------------



 



and all Hedging Obligations arising under the Hedging Agreements and obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities of the Borrower, now existing or
hereafter incurred under, arising out of or in connection with any and all
Hedging Agreements and any renewals, modifications or extensions thereof
(including, all obligations, if any, of the Borrower as guarantor under the
Credit Agreement in respect of Hedging Agreements), and the due and punctual
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in any Hedging Agreement and any renewals, modifications or
extensions thereof; (d) the due and punctual payment and performance of all
indebtedness, liabilities and obligations of any one or more of the Borrower and
Guarantors arising out of or relating to any Bank Products; (e) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of the Borrower and Guarantors arising out of or
relating to any Cash Management Services; and (f) the due and punctual payment
and performance of all obligations of each of the Guarantors under the Credit
Agreement and the other Loan Documents to which they are or are to be a party
and any and all renewals, modifications or extensions thereof, in whole or in
part.
          “Obligor” means, with respect to any Portfolio Investment, the Person
or Persons obligated to make payments pursuant to such Portfolio Investment,
including any guarantor thereof.
          “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury.
          “Officer’s Certificate” has the meaning set forth in Section 3.01(e).
          “Operating Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the bylaws, operating agreement, partnership agreement, limited partnership
agreement, shareholder agreement or other applicable documents relating to the
operation, governance or management of such entity.
          “Organizational Action” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
any corporate, organizational or partnership action (including any required
shareholder, member or partner action), or other similar official action, as
applicable, taken by such entity.
          “Organizational Documents” means with respect to any corporation,
limited liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

27



--------------------------------------------------------------------------------



 



          “Participant” has the meaning assigned to such term in clause (d) of
Section 9.07.
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Permitted Encumbrances” means Liens described in Section 5.14.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding 5 plan years made contributions.
          “Platform” has the meaning set forth in Section 9.01(d).
          “Pledge Agreement” means the Equity Pledge Agreement, substantially in
the form of Exhibit N, by and between the Borrower, the Guarantors and the
Administrative Agent for the benefit of the Secured Parties to be executed and
delivered in connection herewith.
          “Portfolio Investment” means an investment made by the Borrower in the
ordinary course of business and consistent with the Investment Policies in a
Person that is accounted for under GAAP as a portfolio investment of the
Borrower. Portfolio Investments shall include Cash, Cash Equivalents, First Lien
Debt Investments and Mezzanine Debt Investments.
          “Prime Rate” refers to that interest rate so denominated and set by
BB&T from time to time as an interest rate basis for borrowings. The Prime Rate
is but one of several interest rate bases used by BB&T. BB&T lends at interest
rates above and below the Prime Rate. The Prime Rate is not necessarily the
lowest or best rate charged by BB&T to its customers or other banks.
          “Proceeds” shall have the meaning given to it under the UCC and shall
include the collections and distributions of Collateral, cash or non-cash.
          “Properties” means all real property owned, leased or otherwise used
or occupied by a Loan Party or any Subsidiary of a Loan Party, wherever located.
“Property” means any one of such Properties.

28



--------------------------------------------------------------------------------



 



          “Quarterly Payment Date” means each March 31, June 30, September 30
and December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.
          “Receivables” shall have the meaning assigned to the term “Accounts”
in the Security Agreement.
          “Redeemable Preferred Securities” of any Person means any preferred
stock or similar Capital Securities (including limited liability company
membership interests and limited partnership interests) issued by such Person
which is at any time prior to the Termination Date either (i) mandatorily
redeemable (by sinking fund or similar payments or otherwise) or (ii) redeemable
at the option of the holder thereof.
          “Register” has the meaning set forth in Section 9.07(c).
          “Related Fund” means, with respect to any Lender that is a fund that
invests in lender loans, any other fund that invests in lender loans and is
advised or managed by the same investment advisor as such Lender.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
          “Related Property” means, with respect to any Portfolio Investment,
any property or other assets of the Obligor thereunder pledged or purported to
be pledged as collateral to secure the repayment of such Portfolio Investment.
          “Required Lenders” means (i) at any time when there are two or fewer
Lenders, all Lenders and (ii) at any time when there are three or more Lenders,
Lenders having at least 66-2/3% of the aggregate amount of the Revolver
Commitments or, if the Revolver Commitments are no longer in effect, Lenders
holding at least 66-2/3% of the aggregate outstanding principal amount of the
Revolver Notes; provided, however, that the Revolver Commitments and any
outstanding Revolver Advances of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
          “Resignation Effective Date” has the meaning set forth in
Section 7.06.
          “Responsible Officer” means, as to any Person, the president, chief
executive officer, chief financial officer, or principal accounting officer
          “Restricted Payment” means (i) any dividend or other distribution on
any shares of the Borrower’s Capital Securities (except dividends payable solely
in shares of its Capital Securities); (ii) any payment of management,
consulting, advisory or similar fees; or (iii) any payment on account of the
purchase, redemption, retirement or acquisition of (a) any shares of the
Borrower’s Capital Securities (except shares acquired upon the conversion
thereof into other shares of its Capital Securities) or (b) any option, warrant
or other right to acquire shares of the Borrower’s Capital Securities.

29



--------------------------------------------------------------------------------



 



          “Revolver Advance” means an advance made to the Borrower under this
Agreement pursuant to Section 2.01(a).
          “Revolver Commitment” means, with respect to each Lender, (i) the
amount set forth opposite the name of such Lender on the signature pages hereof,
or (ii) as to any Lender which enters into an Assignment and Assumption (whether
as transferor Lender or as assignee thereunder), the amount of such Lender’s
Revolver Commitment after giving effect to such Assignment and Assumption, in
each case as such amount may be reduced from time to time pursuant to
Sections 2.08 and 2.09.
          “Revolver Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit B-1 hereto evidencing the obligation of the
Borrower to repay the Revolver Advances, together with all amendments,
consolidations, modifications, renewals, substitutions and supplements thereto
or replacements thereof and “Revolver Note” means any one of such Revolver
Notes.
          “Revolving Credit Exposure” means, as to any Lender at any time, the
aggregate principal amount at such time of its Revolver Advances and such
Lender’s participation in Swing Advances at such time.
          “RIC” or “regulated investment company” shall mean an investment
company or business development company that qualifies for the special tax
treatment provided for by subchapter M of the Code.
          “Sale/Leaseback Transaction” means any arrangement with any Person
providing, directly or indirectly, for the leasing by any Loan Party or any of
its Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.
          “Sanctioned Entity” shall mean (i) a country or a government of a
country, (ii) an agency of the government of a country, (iii) an organization
directly or indirectly controlled by a country or its government, (iv) a person
or entity resident in or determined to be resident in a country, that is subject
to a country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
          “SBIC Entities” means each of (1) Triangle Mezzanine Fund LLLP, a
North Carolina limited liability limited partnership, (2) Triangle Mezzanine
Fund II LP, a Delaware limited partnership, (3) any other future “small business
investment company” owned, directly or indirectly, by the Borrower, and (4) any
Subsidiary, general partner or blocker corporation of an SBIC Entity.
          “Secured Parties” shall mean collectively: (1) the Administrative
Agent in its capacity as such under this Agreement, the Collateral Documents and
the other Loan Documents; (2) the Lenders, (3) the Hedge Counterparties in their
capacity as such under the Hedging Agreements; (4) any Bank Product Bank or Cash
Management Bank; and (5) except as otherwise

30



--------------------------------------------------------------------------------



 



provided in the definitions of “Bank Products,” “Cash Management Services” and
“Hedging Counterparties,” the successors and assigns of the foregoing.
          “Security Agreement” means the General Security Agreement,
substantially in the form of Exhibit M, by and between the Borrower, the
Guarantors and the Administrative Agent for the benefit of the Secured Parties
to be executed and delivered in connection herewith.
          “Special Purpose Subsidiary” shall mean any single purpose Subsidiary
created for the purpose of holding specific assets.
          “Subsidiary” of any Person means a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interest having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided however, the term “Subsidiary” shall not include any
Person that constitutes an investment made by the Borrower or a Subsidiary in
the ordinary course of business and consistently with the Investment Policies in
a Person that is accounted for under GAAP as a portfolio investment of the
Borrower. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
          “Swing Advance” means an Advance made by BB&T pursuant to
Section 2.01(b), which must be a Base Rate Advance.
          “Swing Advance Note” means the promissory note of the Borrower,
substantially in the form of Exhibit B-2, evidencing the obligation of the
Borrower to repay the Swing Advances, together with all amendments,
consolidations, modifications, renewals, and supplements thereto.
          “Swingline Lender” means BB&T, in its capacity as lender of Swingline
Advances hereunder.
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Termination Date” means the earliest to occur of (i) May __, 2014 (or
such later date to which such date shall have been extended pursuant to
Section 2.05), (ii) the date the Revolver Commitments are terminated pursuant to
Section 6.01 following the occurrence of an Event of Default, or (iii) the date
the Borrower terminates the Revolver Commitments entirely pursuant to
Section 2.09.
          “Third Parties” means all lessees, sublessees, licensees and other
users of the Properties, excluding those users of the Properties in the ordinary
course of the Borrower’s business and on a temporary basis.

31



--------------------------------------------------------------------------------



 



          “Title Policy” means with respect to each Mortgaged Property, the
mortgagee title insurance policy (together with such endorsements as the
Administrative Agent may reasonably require) issued to the Administrative Agent
in respect of such Mortgaged Property by an insurer selected by the
Administrative Agent, insuring (in an amount satisfactory to the Administrative
Agent) the Lien of the Administrative Agent for the benefit of the Secured
Parties on such Mortgaged Property to be duly perfected and first priority,
subject only to such exceptions as shall be acceptable to the Administrative
Agent.
          “Total Credit Exposure” means, as to any Lender at any time, the
Unused Commitment and Revolving Credit Exposure of such Lender at such time.
          “Total Unused Commitments” means at any date, an amount equal to the
aggregate amount of the Unused Commitments of the Lenders.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Unrestricted Cash and Cash Equivalents” means, as of any date of
determination, the Cash and Cash Equivalents of Borrower to the extent that such
Cash and Cash Equivalents (a) are free and clear of all Liens (other than Liens
permitted under Sections 5.14(j) and 5.14(l)), any legal or equitable claim or
other interest held by any other Person, and any option or right held by any
other Person to acquire any such claim or other interest, (b) are not subject to
any restriction pursuant to any provision of any outstanding Capital Securities
issued by any Person or of any Material Contract to which it is a party or by
which it or any of its property is bound (other than the Loan Documents) and
(c) are the subject of a Control Agreement that creates a valid and perfected
first-priority security interest in and lien in favor of the Administrative
Agent for the benefit of the Secured Parties.
          “Unused Commitment” means at any date, with respect to any Lender, an
amount equal to its Revolver Commitment less the sum of the aggregate
outstanding principal amount of the sum of its Revolver Advances and its
Applicable Percentage of Swing Advances.
          “Value” means, with respect to any Portfolio Investment and as of any
date of determination, the lesser of (i) the cost to the Borrower of such
Portfolio Investment or (ii) the fair value of such Portfolio Investment
determined, not less frequently than once per Fiscal Quarter, in accordance
with, the Investment Company Act and any orders of the Securities and Exchange
Commission by the Board of Directors of the Borrower in its good faith judgment
and consistent with past practices as described in the Borrower’s 2010 annual
report on Form 10-K filed with the Securities and Exchange Commission, as such
practices may be amended from time to time in accordance with the last sentence
in this definition of “Value”, including consideration of valuation procedures
of Duff & Phelps or another third-party valuation firm selected by the Borrower
and reasonably acceptable to the Administrative Agent, and as approved by the
Administrative Agent in its reasonable credit judgment. The valuation practices
described in the Borrower’s 2010 Annual Report on Form 10-K filed with the
Securities and Exchange Commission may be amended from time to time provided
that the Borrower shall furnish to the Administrative Agent, prior to the
effective date of any such amendment or modification, prompt notice of any
changes in such practices and shall not agree or otherwise permit to occur any
modification of such practices in any manner that would or would

32



--------------------------------------------------------------------------------



 



reasonably be expected to adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any Loan
Document or impair the collectability of any Investment without the prior
written consent of the Administrative Agent (in its sole discretion).
          “Voting Stock” means securities (as such term is defined in
Section 2(1) of the Securities Act of 1933) of any class or classes, the holders
of which are ordinarily, in the absence of contingencies, entitled to cast votes
in any election of any corporate directors (or Persons performing similar
functions).
          “Wholly Owned Subsidiary” means any Subsidiary all of the Capital
Securities of which are at the time directly or indirectly owned by the
Borrower.
          SECTION 1.02. Accounting Terms and Determinations. Unless otherwise
specified herein, all terms of an accounting character used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants or otherwise
required by a change in GAAP) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent for distribution to the Lenders, unless with respect
to any such change concurred in by the Borrower’s independent public accountants
or required or permitted by GAAP, in determining compliance with any of the
provisions of this Agreement or any of the other Loan Documents: (i) the
Borrower shall have objected to determining such compliance on such basis at the
time of delivery of such financial statements, or (ii) the Required Lenders
shall so object in writing within 30 days after the delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made (which, if objection is made
in respect of the first financial statements delivered under Section 5.01
hereof, shall mean the financial statements referred to in Section 4.04).
          SECTION 1.03. Use of Defined Terms. All terms defined in this
Agreement shall have the same meanings when used in any of the other Loan
Documents, unless otherwise defined therein or unless the context shall
otherwise require.
          SECTION 1.04. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not

33



--------------------------------------------------------------------------------



 



to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time;
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and
(g) titles of Articles and Sections in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.
ARTICLE II
THE CREDIT
          SECTION 2.01. Commitments to Make Advances.
     (a) Revolver Advances. Each Lender severally agrees, on the terms and
conditions set forth herein, to make Revolver Advances to the Borrower from time
to time before the Termination Date; provided that, immediately after each such
Revolver Advance is made, the aggregate outstanding principal amount of Revolver
Advances by such Lender together with such Lender’s Applicable Percentage of the
aggregate outstanding principal amount of all Swingline Advances shall not
exceed the amount of the Revolver Commitment of such Lender at such time,
provided further that the aggregate principal amount of all Revolver Advances
shall not exceed the: lesser of: (1) the Borrowing Base; and (2) the aggregate
amount of the Revolver Commitments of all of the Lenders at such time. Each
Revolver Borrowing under this Section 2.01 shall be in an aggregate principal
amount of $1,000,000 or any larger multiple of $100,000 (except that any such
Revolver Borrowing may be in the aggregate amount of the Total Unused Revolver
Commitments) and shall be made from the several Lenders ratably in proportion to
their respective Revolver Commitments. Within the foregoing limits, the Borrower
may borrow under this Section, repay or, to the extent permitted by
Section 2.10, prepay Revolver Advances and reborrow under this Section 2.01 at
any time before the Termination Date.
     (b) Swing Advances. In addition to the foregoing, the Swingline Lender
shall from time to time, upon the request of the Borrower, if the applicable
conditions precedent in Article III have been satisfied, make Swing Advances to
the Borrower in an aggregate principal amount at any time outstanding not
exceeding $5,000,000.00; provided that, immediately after such Swing Advance is
made, the conditions set forth in Section 2.01(a) shall have been satisfied.
Each Swingline Borrowing under this Section 2.01(b) shall be in an aggregate
principal amount of $100,000.00 or any larger multiple of $100,000.00. Within
the foregoing limits, the Borrower may borrow under this Section 2.01(b), prepay
and reborrow under this Section 2.01(b) at any time before the Termination Date.
Solely for purposes of calculating fees under Section 2.07(b), Swing Advances
shall not be considered a utilization of the Revolver Commitment of the
Swingline Lender or any other Lender hereunder. All Swing Advances shall be made
as Base Rate Advances. At any time, upon the request of the Swingline Lender,
each Lender other than the Swingline Lender shall, on the third Domestic
Business Day after such request is made, purchase a participating interest in
Swing Advances in an amount

34



--------------------------------------------------------------------------------



 



equal to its ratable share (based upon its respective Revolver Commitment) of
such Swing Advances. On such third Domestic Business Day, each Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its participation. Whenever, at any time after the Swingline
Lender has received from any such Lender its participating interest in a Swing
Advance, the Administrative Agent receives any payment on account thereof, the
Administrative Agent will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Administrative Agent is required to be returned, such Lender
will return to the Administrative Agent any portion thereof previously
distributed by the Administrative Agent to it. Each Lender’s obligation to
purchase such participating interests shall be absolute and unconditional and
shall not be affected by any circumstance, including: (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Swingline Lender requesting such purchase or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or the termination of the Revolver Commitments; (iii) any adverse change
in the condition (financial, business or otherwise) of any Loan Party or any
other Person; (iv) any breach of this Agreement by any Loan Party or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

    SECTION 2.02. Method of Borrowing Advances.

     (a) The Borrower shall give the Administrative Agent notice in the form
attached hereto as Exhibit A (a “Notice of Borrowing”) prior to (i) 12:00 P.M.
(Eastern time) at least one Domestic Business Day before each Base Rate
Borrowing, and (ii) 11:00 A.M. (Eastern time) at least three (3) Euro-Dollar
Business Days before each Euro-Dollar Borrowing, specifying:
     (i) the date of such Borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Borrowing and a Euro-Dollar Business Day in the case of
a Euro-Dollar Borrowing,
     (ii) the aggregate amount of such Borrowing,
     (iii) whether the Revolver Advances comprising such Borrowing are to be
Base Rate Advances or Euro-Dollar Advances, or stating that such Borrowing is to
be a Swingline Borrowing and
     (iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
     (b) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the contents thereof and (unless such Borrowing
is a Swingline Borrowing) of such Lender’s ratable share of such Borrowing and
such Notice

35



--------------------------------------------------------------------------------



 



of Borrowing, once received by the Administrative Agent, shall not thereafter be
revocable by the Borrower.
     (c) Not later than 11:00 A.M. (Eastern time) on the date of each Borrowing,
each Lender shall make available its ratable share of such Borrowing, in Federal
or other funds immediately available in Winston-Salem, North Carolina, to the
Administrative Agent at its address referred to in or specified pursuant to
Section 9.01. Unless the Administrative Agent determines that any applicable
condition specified in Article III has not been satisfied: (1) in the case of a
Revolver Borrowing the Administrative Agent will promptly disburse the funds so
received from the Lenders to the Borrower, and (2) in the case of a Swingline
Borrowing, the Swingline Lender will make available to the Borrower the amount
of any such Swingline Borrowing.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
no Euro-Dollar Borrowing may be made if there shall have occurred a Default,
which Default shall not have been cured or waived.
     (e) In the event that a Notice of Borrowing fails to specify whether the
Revolver Advances comprising such Borrowing are to be Base Rate Advances or
Euro-Dollar Advances, such Revolver Advances shall be made as Base Rate
Advances. If the Borrower is otherwise entitled under this Agreement to repay
any Revolver Advances maturing at the end of an Interest Period applicable
thereto with the proceeds of a new Borrowing, and the Borrower fails to repay
such Revolver Advances using its own moneys and fails to give a Notice of
Borrowing in connection with such new Borrowing, a new Borrowing shall be deemed
to be made on the date such Revolver Advances mature in an amount equal to the
principal amount of the Revolver Advances so maturing, and the Revolver Advances
comprising such new Borrowing shall be Base Rate Advances.
     (f) Notwithstanding anything to the contrary contained herein, there shall
not be more than six (6) Interest Periods outstanding at any given time;
provided that for purposes of this Section 2.02(f), Base Rate Advances shall not
be deemed to have an outstanding Interest Period.
          SECTION 2.03. Continuation and Conversion Elections. By delivering a
notice (a “Notice of Continuation or Conversion”), which shall be substantially
in the form of Exhibit C, to the Administrative Agent on or before 12:00 P.M.,
Eastern time, on a Domestic Business Day (or Euro-Dollar Business Day, in the
case of Euro-Dollar Advances outstanding), the Borrower may from time to time
irrevocably elect, by notice one Domestic Business Day prior in the case of a
continuation of or conversion to Base Rate Advances or three (3) Euro-Dollar
Business Days prior in the case of a continuation of or conversion to
Euro-Dollar Advances, that all, or any portion in an aggregate principal amount
of $1,000,000 or any larger integral multiple of $100,000 be, (i) in the case of
Base Rate Advances, converted into Euro-Dollar Advances or (ii) in the case of
Euro-Dollar Advances, converted into Base Rate Advances or continued as
Euro-Dollar Advances; provided, however, that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Revolver
Advances of all Lenders that have made such Revolver Advances, and (y) no
portion of the outstanding principal

36



--------------------------------------------------------------------------------



 



amount of any Revolver Advances may be continued as, or be converted into, any
Euro-Dollar Advance when any Default has occurred and is continuing. In the
absence of delivery of a Notice of Continuation or Conversion with respect to
any Euro-Dollar Advance at least three (3) Euro-Dollar Business Days before the
last day of the then current Interest Period with respect thereto, such
Euro-Dollar Advance shall, on such last day, automatically convert to a Base
Rate Advance.
          SECTION 2.04. Notes. The Revolver Advances of each Lender shall be
evidenced by a single Revolver Note payable to the order of such Lender for the
account of its Lending Office in an amount equal to the original principal
amount of such Lender’s Revolver Commitment. Upon the request of the Swingline
Lender, the Swing Advances may be evidenced by a single Swing Advance Note
payable to the order of the Swingline Lender in the original principal amount of
$5,000,000.00. Upon receipt of each Lender’s Note pursuant to Section 3.01, the
Administrative Agent shall deliver such Note to such Lender. Each Lender shall
record, and prior to any transfer of its Note shall endorse on the schedule
forming a part thereof appropriate notations to evidence, the date, amount and
maturity of, and effective interest rate for, each Advance made by it, the date
and amount of each payment of principal made by the Borrower with respect
thereto and such schedule shall constitute rebuttable presumptive evidence of
the principal amount owing and unpaid on such Lender’s Note; provided that the
failure of any Lender to make, or any error in making, any such recordation or
endorsement shall not affect the obligation of the Borrower hereunder or under
the Note or the ability of any Lender to assign its Notes. Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Notes and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.
          SECTION 2.05. Maturity of Advances; Two One-Year Extensions. Each
Revolver Advance included in any Borrowing shall mature, and the principal
amount thereof, together with all accrued unpaid interest thereon, shall be due
and payable on the Termination Date. On or prior to each of the first and second
anniversaries of the Closing Date, the Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) request that the
Administrative Agent and the Lenders extend the date set forth in clause (i) of
the definition of Termination Date by one year, and the Administrative Agent and
the Lenders may, each in their sole and individual discretion, elect to do so,
it being understood that (a) no extension shall be effective unless all Lenders
unanimously agree to extend and (b) any Lender who has not responded to such
extension request within fifteen (15) Domestic Business Days following the date
of the Administrative Agent’s notice of such extension request to the Lenders,
shall be deemed to have rejected such request. In the event that one extension
request is exercised and accepted by all Lenders, this Agreement shall be
automatically amended as of the first anniversary date of this Agreement to
provide that the Termination Date in clause (i) of the definition would be
extended to May __, 2015. In the event that two extension requests are exercised
and accepted by all Lenders, upon effectiveness of the second extension, this
Agreement shall be automatically amended as of the second anniversary date of
this Agreement to provide that the Termination Date in clause (i) of the
definition would be extended to May __, 2016. Any extension pursuant to this
Section 2.05 shall be effective as of the date of the amendment to this
Agreement effecting such extension and each such amendment shall be conditioned
upon: (x) no Default or Event of Default and (y) continued accuracy of the
representations and warranties, in each case as of the date of such amendment in
all material

37



--------------------------------------------------------------------------------



 



respects. The first extension request shall expire if not made on or prior to
the first anniversary of the date of this Agreement and shall not take effect
prior to the first anniversary of the date of this Agreement. The second
extension request shall expire if not made on or prior to the second anniversary
of the date of this Agreement and shall not take effect prior to the second
anniversary of this Agreement. There shall be no more than two (2) extension
requests, resulting in total extensions no longer than two (2) years.

    SECTION 2.06. Interest Rates.

     (a) “Applicable Margin” means (a) with respect to any Base Rate Advance,
1.95% and (b) with respect to any Euro-Dollar Advance, 2.95%.
     (b) Each Base Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from the date such Advance is made until it becomes
due, at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin. Such interest shall be payable on each Interest Payment Date while such
Base Rate Advance is outstanding and on the date such Base Rate Advance is
converted to a Euro-Dollar Advance or repaid. Any overdue principal of and, to
the extent permitted by Applicable Law, overdue interest on any Base Rate
Advance shall bear interest, payable on demand, for each day until paid in full
at a rate per annum equal to the Default Rate.
     (c) Each Euro-Dollar Advance shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of: (1) the Applicable Margin, plus (2) the
applicable Adjusted London InterBank Offered Rate for such Interest Period. Such
interest shall be payable on each applicable Interest Payment Date. Any overdue
principal of and, to the extent permitted by Applicable Law, overdue interest on
any Euro-Dollar Advance shall bear interest, payable on demand, for each day
until paid in full at a rate per annum equal to the Default Rate.
     The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance
means for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Advance offered for a
term comparable to such Interest Period, which rate appears on the display
designated as Reuters Screen LIBOR01 Page (or such other successor page as may
replace Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London InterBank Offered Rates for U.S. dollar deposits) determined as of
11:00 a.m. London, England time, two (2) Euro-Dollar Business Days prior to the
first day of such Interest Period, provided that if no such offered rates appear
on such page, the “London InterBank Offered Rate” for such Interest Period will
be the arithmetic average (rounded upward, if necessary, to the next higher
1/100th of 1%) of rates quoted by not less than two (2) major lenders in New
York City, selected by the Administrative Agent, at approximately 10:00 A.M.,
New York City time, two (2) Euro-Dollar Business Days prior to the first day of
such Interest Period, for deposits in Dollars offered by leading European banks
for a period

38



--------------------------------------------------------------------------------



 



comparable to such Interest Period in an amount comparable to the principal
amount of such Euro-Dollar Advance.
     “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in respect of “Eurocurrency liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on such Euro-Dollar Advance is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any Lender to United States residents). The Adjusted London InterBank
Offered Rate shall be adjusted automatically on and as of the effective date of
any change in the Euro-Dollar Reserve Percentage.
     (d) The Administrative Agent shall determine each interest rate applicable
to the Advances hereunder in accordance with the terms of this Agreement. The
Administrative Agent shall give prompt notice to the Borrower and the Lenders by
telecopy of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.
     (e) After the occurrence and during the continuance of an Event of Default
(other than an Event of Default under Sections 6.01(g) or (h)), the principal
amount of the Advances (and, to the extent permitted by Applicable Law, all
accrued interest thereon) may, at the election of the Required Lenders, bear
interest at the Default Rate; provided, however, that automatically whether or
not the Required Lenders elect to do so, (i) any overdue principal of and, to
the extent permitted by law, overdue interest on the Advances shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
the Default Rate, and (ii) after the occurrence and during the continuance of an
Event of Default described in Section 6.01(g) or 6.01(h), the principal amount
of the Advances (and, to the extent permitted by Applicable Law, all accrued
interest thereon) shall bear interest payable on demand for each day until paid
at a rate per annum equal to the Default Rate.
          SECTION 2.07. Fees.
     (a) The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender an unused commitment fee equal to the product of: (i) the
aggregate of the daily average amounts of such Lender’s Unused Commitment during
such previous quarter, times (ii) a per annum percentage equal to 0.375%. Such
unused commitment fee shall accrue from but not including the Closing Date to
and including the Termination Date. Unused commitment fees shall be determined
quarterly in arrears and shall be payable on each Quarterly Payment Date and on
the Termination Date; provided that should the Revolver Commitments be
terminated at any time prior to the Termination Date for any reason, the entire
accrued and unpaid fee shall be calculated and paid on the date of such
termination. Any such unused commitment fee for the first quarter following the
Closing Date shall be prorated according to the number of days this Agreement
was in effect during such quarter.

39



--------------------------------------------------------------------------------



 



     (b) The Borrower shall pay (i) to the Administrative Agent, for the account
and sole benefit of the Administrative Agent, such fees and other amounts at
such times as set forth in the Administrative Agent’s Letter Agreement, and
(ii) such fees and other amounts at such times as set forth in the Lenders’
Letter Agreement.
          SECTION 2.08. Optional Termination or Reduction of Commitments. The
Borrower may, subject to any applicable prepayments pursuant to Section 2.11,
upon at least 3 Domestic Business Day’s irrevocable notice to the Administrative
Agent, terminate at any time, or proportionately reduce from time to time by an
aggregate amount of at least $2,000,000 or any larger multiple of $1,000,000,
the Revolver Commitments; provided, however: (1) each termination or reduction,
as the case may be, shall be permanent and irrevocable; (2) no such termination
or reduction shall be in an amount greater than the Total Unused Revolver
Commitments on the date of such termination or reduction; and (3) no such
reduction pursuant to this Section 2.08 shall result in the aggregate Revolver
Commitments of all of the Lenders being reduced to an amount less than
$20,000,000, unless the Revolver Commitments are terminated in their entirety,
in which case all accrued fees (as provided under Section 2.07) shall be payable
on the effective date of such termination. Each reduction shall be made ratably
among the Lenders in accordance with their respective Revolver Commitments.
          SECTION 2.09. Termination of Commitments. The Revolver Commitments
shall terminate on the Termination Date, as may be extended pursuant to the
terms of this Agreement, and any Revolver Advances then outstanding (together
with accrued interest thereon) shall be due and payable on such date.

    SECTION 2.10. Optional Prepayments.

     (a) The Borrower may, upon at least one (1) Domestic Business Day’s notice
to the Administrative Agent, prepay any Base Rate Borrowing in whole at any
time, or from time to time in part in amounts aggregating at least $1,000,000 or
any larger integral multiple of $100,000 (or any lesser amount equal to the
outstanding balance of such Advance), by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to first to any Swingline Advances
outstanding and then to prepay ratably the Base Rate Advances of the several
Lenders included in such Base Rate Borrowing.
     (b) Subject to any payments required pursuant to the terms of Article VIII
for such Euro-Dollar Borrowing, the Borrower may, upon at least three
(3) Domestic Business Day’s prior written notice, prepay in minimum amounts of
$1,000,000 with additional increments of $100,000 (or any lesser amount equal to
the outstanding balance of such Advances) all or any portion of the principal
amount of any Euro-Dollar Borrowing prior to the maturity thereof, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and such payments required pursuant to the terms of
Article VIII. Each such optional prepayment shall be applied to prepay ratably
the Euro-Dollar Advances of the several Lenders included in such Euro-Dollar
Borrowing.
     (c) Upon receipt of a notice of prepayment pursuant to this Section 2.10,
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of

40



--------------------------------------------------------------------------------



 



such Lender’s ratable share of such prepayment and such notice, once received by
the Administrative Agent, shall not thereafter be revocable by the Borrower.
          SECTION 2.11. Mandatory Prepayments.
     (a) On each date on which the Revolver Commitments are reduced or
terminated pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or
prepay such principal amount of the outstanding Revolver Advances, if any
(together with interest accrued thereon and any amount due under Section 8.05),
as may be necessary so that after such payment the aggregate unpaid principal
amount of the Revolver Advances does not exceed the aggregate amount of the
Revolver Commitments as then reduced. Each such payment or prepayment shall be
applied first to any Swing Advances outstanding and then ratably to the Revolver
Advances of the several Lenders outstanding on the date of payment or prepayment
in the following order or priority: (i) first, to Base Rate Advances;
(ii) second, to Euro-Dollar Advances.
     (b) In the event that the aggregate principal amount of all Revolver
Advances at any one time outstanding shall at any time exceed the aggregate
amount of the Revolver Commitments of all of the Lenders at such time, the
Borrower shall immediately repay so much of the Revolver Advances as is
necessary in order that the aggregate principal amount of the Revolver Advances
thereafter outstanding, shall not exceed the aggregate amount of the Revolver
Commitments of all of the Lenders at such time. Each such payment or prepayment
shall be applied ratably to the Revolver Advances of the several Lenders
outstanding on the date of payment or prepayment in the following order or
priority: (i) first, to Base Rate Advances; (ii) second, to Euro-Dollar
Advances.
     (c) In the event that: (1) the aggregate principal amount of all Revolver
Advances, together with the aggregate principal amount of the Swing Advances at
any one time outstanding shall at any time exceed the Borrowing Base (including
as a result of a change of Borrowing Base tiers, as contemplated by the
definition of Borrowing Base); or (2) the aggregate principal amount of all
Revolver Advances, together with the aggregate principal amount of the Swing
Advances at any one time outstanding shall at any time exceed the aggregate
amount of the Revolving Commitments of all of the Banks at such time, the
Borrower shall immediately repay so much of the Advances as is necessary in
order that: (1) the aggregate principal amount of the Advances thereafter
outstanding, together with the aggregate principal amount of the Swing Advances
shall not exceed the Borrowing Base; and (2) the aggregate principal amount of
the Revolver Advances thereafter outstanding, together with the aggregate
principal amount of the Swing Advances shall not exceed the aggregate amount of
the Revolving Commitments of all of the Banks at such time.
     (d) If at any time when the Borrower is required to be in compliance with
the Minimum Liquidity Requirement, the Borrower is not in compliance with the
Minimum Liquidity Requirement, the Borrower shall immediately repay so much of
the Revolver Advances as is necessary in order that, after giving effect to such
repayment, the Minimum Liquidity Requirement is satisfied; provided however,
that to the extent

41



--------------------------------------------------------------------------------



 



permitted in the definition of the Borrowing Base, the Borrower may elect to
acquire additional Eligible Debt Securities in lieu of such prepayment. Each
such payment or prepayment shall be applied ratably to the Revolver Advances of
the several Lenders outstanding on the date of payment or prepayment in the
following order or priority: (i) first, to Base Rate Advances, and (ii) second,
to Euro-Dollar Advances.
     (e) If at any time (i) the Administrative Agent on behalf of the Secured
Parties does not own or have a valid and perfected first priority security
interest in any Eligible Investment or (ii) any representation or warranty with
respect to any Eligible Investment included in the Borrowing Base is not true
and correct in all material respects, then upon the earlier of the Borrower’s
receipt of notice from the Administrative Agent or the Borrower becoming aware
thereof, the Borrower, in its sole discretion, shall either (x) repay the
Advances outstanding (together with any amounts owing under Article VIII
relating to such repayment) to the extent required by Section 2.11(c) after
giving effect to the exclusion of such ineligible Portfolio Investment from the
Borrowing Base, or (y) substitute an Eligible Investment for such ineligible
Portfolio Investment; provided that no such substitution shall be permitted
unless (1) such substitute Portfolio Investment is an Eligible Investment on the
date of substitution, (2) after giving effect to the inclusion of the substitute
Eligible Investment, no repayment of any Advances outstanding shall be required
under Section 2.11(c) (after giving effect to the exclusion of such ineligible
Portfolio Investment from the Borrowing Base), (3) all representations and
warranties of the Borrower contained in Article IV shall be true and correct, in
all material respects, as of the date of substitution, (4) all actions or
additional actions (if any) necessary to perfect the security interest of the
Administrative Agent in such substitute Portfolio Investment and related
Collateral shall have been taken as of or prior to the date of substitution and
(5) the Borrower shall deliver to the Administrative Agent on the date of such
substitution (A) a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date and (B) a Borrowing Base
Certification Report (including a calculation of the Borrowing Base after giving
effect to such substitution).
     (f) Any repayment or prepayment made pursuant to this Section shall not
affect the Borrowers’ obligation to continue to make payments under any Hedging
Agreement, which shall remain in full force and effect notwithstanding such
repayment or prepayment, subject to the terms of such Hedging Agreement.
     (g) Any repayment or prepayment made pursuant to this Section shall be in
cash without any prepayment premium or penalty (but including all breakage or
similar costs) on the customary terms of the Administrative Agent.
          SECTION 2.12. General Provisions as to Payments.
     (a) The Borrower shall make each payment of principal of, and interest on,
the Revolver Advances and of fees hereunder without any set off, counterclaim or
any deduction whatsoever, not later than 2:00 P.M. (Eastern time) on the date
when due, in Federal or other funds immediately available in Winston-Salem,
North Carolina, to the Administrative Agent at its address referred to in
Section 9.01. The Administrative

42



--------------------------------------------------------------------------------



 



Agent will promptly distribute to the Swingline Lender each such payment
received on account of the Swing Advances and to each Lender its ratable share
of each such payment received by the Administrative Agent for the account of the
Lenders.
     (b) Whenever any payment of principal of, or interest on, the Base Rate
Advances or of fees shall be due on a day which is not a Domestic Business Day,
the date for payment thereof shall be extended to the next succeeding Domestic
Business Day. Whenever any payment of principal of or interest on, the
Euro-Dollar Advances shall be due on a day which is not a Euro-Dollar Business
Day, the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
     (c) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Advances or the Euro-Dollar Advances as
the case may be. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Advance included in such Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent
     (d) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so

43



--------------------------------------------------------------------------------



 



distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation
     (e) Taxes.
     (i) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (A) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (B) the Borrower shall make such deductions
and (C) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
     (ii) Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (i) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.
     (iii) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) associated with the transactions
contemplated herein and paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
     (iv) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (v) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction

44



--------------------------------------------------------------------------------



 



in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (B) duly completed copies of Internal Revenue Service Form W-8ECI,
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
     (D) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
     (vi) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this

45



--------------------------------------------------------------------------------



 



Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
          SECTION 2.13. Computation of Interest and Fees. Interest on the
Advances shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Utilization fees, unused commitment fees and any other fees payable
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).
          SECTION 2.14. Increase in Commitments.
     (a) The Borrower shall have the right, at any time prior to the date that
is one hundred eighty (180) days prior to the Termination Date by written notice
to and in consultation with the Administrative Agent, Swingline Lender and the
Joint Lead Arrangers, to request an increase in the aggregate Revolver
Commitments (each such requested increase, a “Commitment Increase”), by having
one or more existing Lenders increase their respective Revolver Commitments then
in effect (each, an “Increasing Lender”), by adding as a Lender with a new
Revolver Commitment hereunder one or more Persons that are not already Lenders
(each, an “Additional Lender”), or a combination thereof, provided that (i) any
such request for a Commitment Increase shall be in a minimum amount of
$5,000,000, (ii) immediately after giving effect to any Commitment Increase,
(y) the aggregate Revolver Commitments shall not exceed $90,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $40,000,000,
(iii) no Default or Event of Default shall have occurred and be continuing on
the applicable Commitment Increase Date (as hereinafter defined) or shall result
from any Commitment Increase, (iv) immediately after giving effect to any
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower shall be in compliance with
the covenants contained in Article V, (v) no consent of any Lender to such
Commitment Increase shall be required and no Lender shall be obligated to
participate as a Lender in such Commitment Increase, and (vi) the Borrower shall
give the existing Lenders the right of first refusal for participating in any
such Commitment Increase by providing such notice to the Administrative Agent
ten (10) Domestic Business Days before executing a commitment with any Person
that is not already a Lender. An existing Lender shall have priority over

46



--------------------------------------------------------------------------------



 



Additional Lenders to participate in such requested Commitment Increase if such
existing Lender provides written notice of its election to participate within
ten (10) Domestic Business Days of such existing Lender’s receipt of such
notice. Such notice from the Borrower shall specify the requested amount of the
Commitment Increase. No Lender shall have any obligation to become an Increasing
Lender and any decision by a Lender to increase its Commitment shall be made in
its sole discretion independently from any other Lender. Other than fees payable
under the Administrative Agent’s Letter Agreement, which shall be paid in
accordance with its terms, any fees paid by the Borrower for a Commitment
Increase to an Increasing Lender, an Additional Lender, the Administrative Agent
or BB&T and Fifth Third Bank, as joint lead arrangers, shall be for their own
account and shall be in an amount, if any, mutually agreed upon by each such
party and the Borrower, in each party’s sole discretion.
     (b) Each Additional Lender must qualify as an Eligible Assignee (the
selection of which shall include the prior approval of the Administrative
Agent). The Borrower and each Additional Lender shall execute a joinder
agreement, and the Borrower and each Lender shall execute all such other
documentation as the Administrative Agent and the Borrowers may reasonably
require, all in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, to evidence the Revolver Commitment adjustments referred
to in Section 2.14(e); provided that the failure of any Lender that is not an
Additional Lender or an Increasing Lender to execute any such documentation
shall not impair the ability of the Additional Lenders, the Increasing Lenders
and the Borrower to effect a Commitment Increase pursuant to this Section 2.14.
     (c) If the aggregate Revolver Commitments are increased in accordance with
this Section 2.14, the Borrower (in consultation with the Administrative Agent),
Increasing Lender(s) (if any) and Additional Lender(s) (if any) shall agree upon
the effective date (the “Commitment Increase Date,” which shall be a Domestic
Business Day not less than thirty (30) days prior to the Termination Date). The
Administrative Agent shall promptly notify the Lenders of such increase and the
Commitment Increase Date.
     (d) Notwithstanding anything set forth in this Section 2.14 to the
contrary, the Borrower shall not incur any Revolver Advances pursuant to any
Commitment Increase (and no Commitment Increase shall be effective) unless the
conditions set forth in Section 2.14(a) as well as the following conditions
precedent are satisfied on the applicable Commitment Increase Date:
     (i) The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
     (A) a supplement to this Agreement signed by the Required Lenders and each
other Lender committing to the Commitment Increase, setting forth the
reallocation of Commitments referred to in Section 2.14(e), all other
documentation required by the Administrative Agent

47



--------------------------------------------------------------------------------



 



pursuant to Section 2.14(b) and such other modifications, documents or items as
the Administrative Agent, the Lenders or their counsel may reasonably request;
     (B) an instrument, duly executed by the Borrower and each Guarantor
acknowledging and reaffirming its obligations under this Agreement, the
Collateral Documents, and the other Loan Documents to which it is a party;
     (C) a certificate of the secretary or an assistant secretary of the
Borrower and each Guarantor, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of such party approving or
consenting to such Commitment Increase;
     (D) a certificate of the Chief Financial Officer or another Responsible
Officer of the Borrower, certifying that (x) as of the Commitment Increase Date,
all representations and warranties of the Borrower and the Guarantors contained
in this Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), (y) immediately
after giving effect to such Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof), the Borrower
is in compliance with the covenants contained in Article V, and (z) no Default
or Event of Default has occurred and is continuing, both immediately before and
after giving effect to such Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof);
     (E) an opinion or opinions of counsel for the Borrower and the Guarantors,
in a form satisfactory to Administrative Agent and covering such matters as
Administrative Agent may reasonably request, addressed to the Administrative
Agent and the Lenders, together with such other documents, instruments and
certificates as the Administrative Agent shall have reasonably requested; and
     (F) such other documents or items that the Administrative Agent, the
Lenders, the Swingline Lender or their counsel may reasonably request.
     (ii) In the case of any Borrowing of Revolver Advances in connection with
such Commitment Increase for the purpose of funding an Acquisition, the
applicable conditions set forth in this Agreement with respect to Acquisitions
shall have been satisfied.
     (e) On the Commitment Increase Date, (i) the aggregate principal
outstanding amount of the Revolver Advances (the “Initial Advances”) immediately
prior to giving

48



--------------------------------------------------------------------------------



 



effect to the Commitment Increase shall be deemed to be repaid, (ii) immediately
after the effectiveness of the Commitment Increase, the Borrower shall be deemed
to have made new Borrowings of Revolver Advances (the “Subsequent Borrowings”)
in an aggregate principal amount equal to the aggregate principal amount of the
Initial Advances and of the types and for the Interest Periods specified in a
Notice of Borrowing delivered to the Administrative Agent in accordance with
Section 2.01, (iii) each Lender shall pay to the Administrative Agent in
immediately available funds an amount equal to the difference, if positive,
between (y) such Lender’s pro rata percentage (calculated after giving effect to
the Commitment Increase) of the Subsequent Borrowings and (z) such Lender’s pro
rata percentage (calculated without giving effect to the Commitment Increase) of
the Initial Advances, (iv) after the Administrative Agent receives the funds
specified in clause (iii) above, the Administrative Agent shall pay to each
Lender the portion of such funds equal to the difference, if positive, between
(y) such Lender’s pro rata percentage (calculated without giving effect to the
Commitment Increase) of the Initial Advances and (z) such Lender’s pro rata
percentage (calculated after giving effect to the Commitment Increase) of the
amount of the Subsequent Borrowings, (v) the Lenders shall be deemed to hold the
Subsequent Borrowings ratably in accordance with their respective Revolver
Commitments (calculated after giving effect to the Commitment Increase),
(vi) the Borrower shall pay all accrued but unpaid interest on the Initial
Advances to the Lenders entitled thereto, and (vii) the signature pages hereto
shall be deemed amended to reflect the Revolver Commitments of all Lenders after
giving effect to the Commitment Increase. The deemed payments made pursuant to
clause (i) above in respect of each Euro-Dollar Advance shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 8.05 if
the Commitment Increase Date occurs other than on the last day of the Interest
Period relating thereto.
ARTICLE III
CONDITIONS TO BORROWINGS
          SECTION 3.01. Conditions to Closing and First Borrowing. The
obligation of each Lender to make an Advance on the First Disbursement Date is
subject to the satisfaction of the conditions set forth in Section 3.02 and the
following additional conditions:
     (a) receipt by the Administrative Agent from each of the parties hereto of
a duly executed counterpart of this Agreement signed by such party;
     (b) receipt by the Administrative Agent of a duly executed Revolver Note
for the account of each Lender, complying with the provisions of Section 2.04;
     (c) receipt by the Administrative Agent of an opinion of counsel to the
Loan Parties, dated as of the First Disbursement Date (or in the case of an
opinion delivered pursuant to Section 5.28 hereof such later date as specified
by the Administrative Agent) in a form satisfactory to Administrative Agent and
covering such matters set forth in Exhibit F hereto and such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;

49



--------------------------------------------------------------------------------



 



     (d) receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the First Disbursement Date, substantially in the form of
Exhibit G hereto, signed by a chief financial officer or other authorized
officer of each Loan Party, to the effect that, to his knowledge, (i) no Default
has occurred and is continuing on the First Disbursement Date and (ii) the
representations and warranties of the Loan Parties contained in Article IV are
true on and as of the First Disbursement Date;
     (e) receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including a certificate of incumbency of each Loan Party (the “Officer’s
Certificate”), signed by the Secretary, an Assistant Secretary, a member,
manager, partner, trustee or other authorized representative of the respective
Loan Party, substantially in the form of Exhibit H hereto, certifying as to the
names, true signatures and incumbency of the officer or officers of the
respective Loan Party, authorized to execute and deliver the Loan Documents, and
certified copies of the following items: (i) the Loan Party’s Organizational
Documents; (ii) the Loan Party’s Operating Documents; (iii) if applicable, a
certificate of the Secretary of State of such Loan Party’s state of organization
as to the good standing or existence of such Loan Party, and (iv) the
Organizational Action, if any, taken by the board of directors of the Loan Party
or the members, managers, trustees, partners or other applicable Persons
authorizing the Loan Party’s execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents to which the Loan Party is a
party;
     (f) completion of due diligence to the satisfaction of the Administrative
Agent with respect to the Borrower and its Subsidiaries, including but not
limited to review of the Investment Policies, risk management procedures,
accounting policies, systems integrity, compliance, management and
organizational structure and the loan and investment portfolio of the Borrower
and its Subsidiaries;
     (g) the Security Agreement, the Pledge Agreement and the other Collateral
Documents, each in form and content satisfactory to the Administrative Agent
shall have been duly executed by the applicable Loan Parties and such documents
shall have been delivered to the Administrative Agent and shall be in full force
and effect and each document (including each UCC financing statement) required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent
for the benefit of the Secured Parties, upon filing, recording or possession by
the Administrative Agent, as the case may be, a valid, legal and perfected
first-priority security interest in and lien on the Collateral described in the
Collateral Documents shall have been delivered to the Administrative Agent;
Borrower shall also deliver or cause to be delivered the certificates (with
undated stock powers executed in blank) for all shares of stock or other equity
interests pledged to the Administrative Agent for the benefit of Lenders
pursuant to the Pledge Agreement or such equity interests shall be held by the
Collateral Custodian under the Custodial Agreement for the benefit of the
Administrative Agent and the Secured Parties;

50



--------------------------------------------------------------------------------



 



     (h) the Administrative Agent shall have received the results of a search of
the UCC filings (or equivalent filings) made with respect to the Loan Parties in
the states (or other jurisdictions) in which the Loan Parties are organized, the
chief executive office of each such Person is located, any offices of such
persons in which records have been kept relating to Collateral described in the
Collateral Documents and the other jurisdictions in which UCC filings (or
equivalent filings) are to be made pursuant to the preceding paragraph, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens other than Permitted Encumbrances indicated in any such financing
statement (or similar document) have been released or subordinated to the
satisfaction of Administrative Agent;
     (i) receipt by the Administrative Agent of a Borrowing Base Certification
Report, dated as of the date of the initial Notice of Borrowing and satisfactory
in all respects to the Administrative Agent;
     (j) [Intentionally omitted];
     (k) the Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Administrative
Agent’s Letter Agreement to be paid as of such date, and shall have reimbursed
the Administrative Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Loan Documents,
including the reasonable legal, audit and other document preparation costs
incurred by the Administrative Agent; and
     (l) such other documents or items as the Administrative Agent, the Lenders
or their counsel may reasonably request.
          For purposes of determining compliance with the conditions specified
in this Section 3.01, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
          SECTION 3.02. Conditions to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and the obligation
of the Swingline Lender to make a Swing Advance are each subject to the
satisfaction of the following conditions:
     (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02, together with a Borrowing Base Certification Report
dated as of the date of delivery and satisfactory in all respects to the
Administrative Agent;
     (b) receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require confirming that the Borrower shall
be in compliance with the Minimum Liquidity Requirement, if applicable;

51



--------------------------------------------------------------------------------



 



     (c) the fact that, immediately before and after such Borrowing, no Default
shall have occurred and be continuing;
     (d) the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement and the other representations and
warranties contained in the Loan Documents shall be true in all material
respects, on and as of the date of such Borrowing (except to the extent that any
such representations and warranties speak as to a specific date, in which case
such representations and warranties shall be true as of such date); and
     (e) the fact that, immediately after such Borrowing (i) the aggregate
outstanding principal amount of the Revolver Advances of each Lender together
with such Lender’s Applicable Percentage of the aggregate outstanding principal
amount of all Swing Advances, will not exceed the amount of its Revolver
Commitment and (ii) the aggregate outstanding principal amount of the Revolver
Advances together with the aggregate outstanding principal amount of all Swing
Advances, will not exceed the lesser of: (A) the aggregate amount of the
Revolver Commitments of all of the Lenders as of such date; and (B) the
Borrowing Base.
          Each Borrowing and each Notice of Continuation or Conversion hereunder
shall be deemed to be a representation and warranty by the Loan Parties on the
date of such Borrowing as to the truth and accuracy of the facts specified in
clauses (c), (d) and (e) of this Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower and Guarantors represent and warrant that:
          SECTION 4.01. Existence and Power. The Borrower is a corporation, and
each Guarantor is a corporation, limited liability company or other legal entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted.
          SECTION 4.02. Organizational and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
this Agreement, the Notes, the Collateral Documents and the other Loan Documents
to which such Loan Party is a party (i) are within such Loan Party’s
organizational powers, (ii) have been duly authorized by all necessary
Organizational Action, (iii) require no action by or in respect of, or filing
with, any Governmental Authority that has not been obtained or made when
required, (iv) do not contravene, or constitute a default under, any provision
of Applicable Law or regulation or of the Organizational Documents and Operating
Documents of such Loan Party or of any agreement, judgment, injunction, order,
decree or other instrument binding upon such Loan Party or any of its
Subsidiaries, and (v) do not result in the creation or imposition of any Lien on
any

52



--------------------------------------------------------------------------------



 



asset of such Loan Party or any of its Subsidiaries (other than Liens in favor
of the Administrative Agent for the benefit of the Secured Parties to secure the
Obligations).
          SECTION 4.03. Binding Effect. This Agreement constitutes a valid and
binding agreement of the Loan Parties enforceable in accordance with its terms,
and the Notes, the Collateral Documents and the other Loan Documents, when
executed and delivered in accordance with this Agreement, will constitute valid
and binding obligations of the Loan Parties party to such Loan Document
enforceable in accordance with their respective terms, provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally.
          SECTION 4.04. Financial Information.
     (a) The audited consolidated balance sheet of the Borrower as of
December 31, 2010 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, reported on
by Ernst & Young, copies of which have been delivered to the Administrative
Agent for delivery to each of the Lenders, fairly present, in conformity with
GAAP, the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such dates and their consolidated results of operations and
cash flows for such periods stated.
     (b) Since December 31, 2010 there has been no event, act, condition or
occurrence having a Material Adverse Effect.
          SECTION 4.05. Litigation. There is no action, suit or proceeding
pending, or to the knowledge of the Loan Parties threatened, against or
affecting the Loan Parties or any of their respective Subsidiaries before any
court or arbitrator or any Governmental Authority which in any manner draws into
question the validity or enforceability of, or could impair the ability of the
Loan Parties to perform their respective obligations under, this Agreement, the
Notes, the Collateral Documents or any of the other Loan Documents.

    SECTION 4.06. Compliance with ERISA.

     (a) The Loan Parties and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance with the applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or a Plan
under Title IV of ERISA.
     (b) Neither the Loan Parties nor any member of the Controlled Group is or
ever has been obligated to contribute to any Multiemployer Plan.
     (c) The assets of the Loan Parties or any Subsidiary of any Loan Party do
not and will not constitute “plan assets,” within the meaning of ERISA, the Code
and the respective regulations promulgated thereunder. The execution, delivery
and performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Code.

53



--------------------------------------------------------------------------------



 



          SECTION 4.07. Payment of Taxes. There have been filed on behalf of the
Loan Parties and their respective Subsidiaries all Federal, state and local
income, excise, property and other tax returns which are required to be filed by
them and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Loan Parties or any Subsidiary have been paid
other than those being contested in good faith and by appropriate proceedings
diligently conducted and with respect to which such Person has established
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Loan Parties and their respective Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Loan Parties,
adequate. No Loan Party has been given or been requested to give a waiver of the
statute of limitation relating to the payment of Federal, state, local or
foreign taxes.
          SECTION 4.08. Subsidiaries. Each of the Subsidiaries (other than any
Foreclosed Subsidiary) of each Loan Party is a corporation, a limited liability
company or other legal entity, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, is duly qualified
to transact business in every jurisdiction where, by the nature of its business,
such qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. No Loan Party has any Subsidiaries except
those Subsidiaries listed on Schedule 4.08 and as set forth in any Compliance
Certificate provided to the Administrative Agent and Lenders pursuant to
Section 5.01(c) after the Closing Date, which accurately sets forth each such
Subsidiary’s complete name and jurisdiction of organization.
          SECTION 4.09. Investment Company Act, Etc. Neither the Borrower nor
any of its Affiliates is a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935. The Borrower
qualifies as an RIC and is an “investment company” that has elected to be a
“business development company” as defined in Section 2(a)(48) of the Investment
Company Act and is subject to regulation as such under the Investment Company
Act including Section 18, as modified by Section 61, of the Investment Company
Act. The business and other activities of the Borrower, including but not
limited to, the making of the Advances by the Lenders, the application of the
proceeds and repayment thereof by the Borrower and the consummation of the
transactions contemplated by the Loan Documents to which the Borrower is a party
do not result in any violations, with respect to the Borrower, of the provisions
of the Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder.
          SECTION 4.10. All Consents Required. All approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
(if any) required in connection with the due execution, delivery and performance
by the Loan Parties of this Agreement and any Loan Document to which any Loan
Party is a party, have been obtained.
          SECTION 4.11. Ownership of Property; Liens. Each of the Loan Parties
and their respective Subsidiaries has title or the contractual right to possess
its properties sufficient for the conduct of its business and none of such
properties is subject to any Lien except as permitted in Section 5.14.

54



--------------------------------------------------------------------------------



 



          SECTION 4.12. No Default. No Loan Party nor any of their respective
Subsidiaries is in default under or with respect to any agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound which could reasonably be expected to have a Material Adverse Effect or to
materially affect or alter the business of the Loan Parties as presently
conducted. No Default or Event of Default has occurred and is continuing.
          SECTION 4.13. Full Disclosure. The Loan Parties have disclosed to the
Lenders in writing any and all facts which, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or to materially affect
or alter the business of the Loan Parties as presently conducted.
          SECTION 4.14. Environmental Matters.
     (a) No Loan Party nor any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.
     (b) No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Loan Parties, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, and managed or otherwise handled in minimal
amounts in the ordinary course of business of such Loan Party or Subsidiary of a
Loan Party in compliance with all applicable Environmental Requirements.
     (c) The Loan Parties, and each of their respective Subsidiaries, has
procured all Environmental Authorizations necessary for the conduct of the
business contemplated on such Property, and is in compliance in all material
respects with all Environmental Requirements in connection with the operation of
the Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.
          SECTION 4.15. Compliance with Laws. Each Loan Party and each
Subsidiary of a Loan Party is in compliance in all material respects with all
Applicable Laws, including all Environmental Laws and all regulations and
requirements of the Securities and Exchange Commission and the National
Association of Securities Dealers, Inc. (including with respect to timely filing
of reports).
          SECTION 4.16. Capital Securities. All Capital Securities, debentures,
bonds, notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance, in all material respects, with all Applicable Laws, including, but
not limited to, the “Blue Sky” laws of all

55



--------------------------------------------------------------------------------



 



applicable states and the federal securities laws. The issued shares of Capital
Securities of each of the Loan Party’s respective Subsidiaries are owned by the
Loan Parties free and clear of any Lien or adverse claim.
          SECTION 4.17. Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System. Following the application of the proceeds from each Advance, not more
than 25% of the value of the assets, either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis, will be “Margin Stock.”
          SECTION 4.18. Insolvency. After giving effect to the execution and
delivery of the Loan Documents and the making of the Advances under this
Agreement, no Loan Party will be “insolvent,” within the meaning of such term as
defined in § 101 of Title 11 of the United States Code or Section 2 of either
the Uniform Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act, or
any other applicable state law pertaining to fraudulent transfers, as each may
be amended from time to time, or be unable to pay its debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.
          SECTION 4.19. Collateral Documents. Upon execution by the applicable
Loan Parties, the Collateral Documents shall be effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral, securing the
Obligations, and, upon (i) the filing of one or more UCC financing statements in
the appropriate jurisdictions and (ii) delivery of the certificates evidencing
shares of stock, partnership interests and other equity interests and delivery
of the original notes and other instruments representing debt or other
obligations owing to the Loan Parties to the Collateral Custodian as bailee for
the Administrative Agent, the Administrative Agent shall have a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the applicable Loan Parties, in such Collateral and the proceeds thereof that
can be perfected upon filing of one or more UCC financing statements and
execution and delivery of such equity interests, notes and other instruments and
such Control Agreements, in each case prior and superior in any right to any
other Person. The representations and warranties of the Loan Parties contained
in the Collateral Documents are true and correct.
          SECTION 4.20. Labor Matters. There are no strikes, lockouts, slowdowns
or other labor disputes against any Loan Party or any Subsidiary of any Loan
Party pending or, to the knowledge of any Loan Party, threatened. The hours
worked by and payment made to employees of the Loan Parties and each Subsidiary
of any Loan Party have been in compliance with the Fair Labor Standards Act and
any other applicable federal, state or foreign law dealing with such matters.
All payments due from the Loan Parties or any of their respective Subsidiaries,
or for which any claim may be made against the Loan Parties or any of their
respective Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such

56



--------------------------------------------------------------------------------



 



Subsidiary, as appropriate. No Loan Party nor any Subsidiary of a Loan Party is
party to a collective bargaining agreement.
          SECTION 4.21. Patents, Trademarks, Etc. The Loan Parties and their
respective Subsidiaries own, or are licensed to use, all patents, trademarks,
trade names, copyrights, technology, know-how and processes, service marks and
rights with respect to the foregoing that are material to the businesses,
assets, operations, properties or condition (financial or otherwise) of the Loan
Parties and their respective Subsidiaries taken as a whole. The use of such
patents, trademarks, trade names, copyrights, technology, know-how, processes
and rights with respect to the foregoing by the Loan Parties and their
respective Subsidiaries, does not infringe on the rights of any Person.
          SECTION 4.22. Insurance. The Loan Parties and each of their
Subsidiaries has (either in the name of such Loan Party or in such Subsidiary’s
name), with insurance companies believed by the Borrower to be financially sound
and reputable insurance companies, insurance in at least such amounts and
against at least such risks (including on all its property, and public liability
and worker’s compensation) as are usually insured against in the same general
area by companies of established repute engaged in the same or similar business.
          SECTION 4.23. Anti-Terrorism Laws. None of the Loan Parties, nor any
of their respective Subsidiaries, is in violation of any laws relating to
terrorism or money laundering, including the Patriot Act.
          SECTION 4.24. Ownership Structure. As of the Closing Date,
Schedule 4.24 is a complete and correct list of all Subsidiaries and Affiliates
of the Borrower and of each Loan Party setting forth for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding any Capital Securities in such Subsidiary, (iii) the nature of the
Capital Securities held by each such Person, and (iv) the percentage of
ownership of such Subsidiary represented by such Capital Securities. Except as
disclosed in such Schedule, as of the Closing Date (i) the Borrower and its
Subsidiaries owns, free and clear of all Liens and has the unencumbered right to
vote, all outstanding Capital Securities in each Person shown to be held by it
on such Schedule, (ii) all of the issued and outstanding Capital Securities of
each Person is validly issued, fully paid and nonassessable and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional Capital Securities of any type in,
any such Person.
          SECTION 4.25. Reports Accurate; Disclosure. All information, exhibits,
financial statements, documents, books, records or reports furnished or to be
furnished by the Loan Parties to the Administrative Agent or any Lender in
connection with this Agreement or any Loan Document, including reports furnished
pursuant to Section 4.04, are true, complete and accurate in all material
respects; it being recognized by the Administrative Agent and the Lenders that
the projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results. Neither this Agreement, nor any
Loan Document, nor any agreement,

57



--------------------------------------------------------------------------------



 



document, certificate or statement furnished to the Administrative Agent or the
Lenders in connection with the transactions contemplated hereby contains any
untrue statement of material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made. There is no fact known to any
Loan Party which materially and adversely affects the Borrower and its
Subsidiaries, or in the future is reasonably likely to have a Material Adverse
Effect.
          SECTION 4.26. Location of Offices. The Borrower’s name is Triangle
Capital Corporation. The location of Borrower (within the meaning of Article 9
of the UCC) is Maryland. The Borrower has not changed its name, identity,
structure, existence or state of formation, whether by amendment of its
Organizational Documents, by reorganization or otherwise, or has changed its
location (within the meaning of Article 9 of the UCC) within the four (4) months
preceding the Closing Date or any subsequent date on which this representation
is made.
          SECTION 4.27. Affiliate Transactions. Except as permitted by
Section 5.27, neither the Borrower nor any Subsidiary nor any other Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Borrower, any Subsidiary or any other Loan Party
is a party.
          SECTION 4.28. Broker’s Fees. Except as set forth in the Administrative
Agent’s Letter Agreement, no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as set forth in the Administrative Agent’s Letter Agreement, no
other similar fees or commissions will be payable by any Loan Party for any
other services rendered to the Borrower or any of its Subsidiaries ancillary to
the transactions contemplated hereby.
          SECTION 4.29. Survival of Representations and Warranties, Etc. All
statements contained in any certificate, financial statement or other instrument
delivered by or on behalf of the Borrower, any Subsidiary or any other Loan
Party to the Administrative Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of any Loan Party prior to the
Closing Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing of the transactions contemplated
hereby) shall constitute representations and warranties made by the Loan Parties
in favor of the Administrative Agent and each of the Lenders under this
Agreement. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Advances.
          SECTION 4.30. Loans and Investments. No Loan Party nor any of their
respective Subsidiaries has made a loan, advance or Investment which is
outstanding or existing on the Closing Date except (i) Portfolio Investments in
the ordinary course of business and consistently with the Investment Policies,
(ii) Investments in Subsidiaries and Affiliates as set forth on Schedule 4.24,
(iii) Investments in Cash and Cash Equivalents, and (iv) other Investments in
existence on the Closing Date and described on Schedule 4.30.

58



--------------------------------------------------------------------------------



 



          SECTION 4.31. No Default or Event of Default. No event has occurred
and is continuing and no condition exists, or would result from any Advance or
from the application of the proceeds therefrom, which constitutes or would
reasonably be expected to constitute a Default or Event of Default.
          SECTION 4.32. USA Patriot Act; OFAC.
     (a) No Loan Party nor any Affiliate of a Loan Party is (1) a Person that
resides or has a place of business in a country or territory named on such lists
or which is designated as a Non-Cooperative Jurisdiction by the Financial Action
Task Force on Money Laundering (“FATF”), or whose subscription funds are
transferred from or through such a jurisdiction; (2) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign lender that does not
have a physical presence in any country and that is not affiliated with a Lender
that has a physical presence and an acceptable level of regulation and
supervision; or (3) a person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Section 311 or 312 of the USA Patriot Act as warranting special measures
due to money laundering concerns.
     (b) No Loan Party or any Affiliate of a Loan Party (i) is a Sanctioned
Entity, (ii) has a more than 10% of its assets located in Sanctioned Entities,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Entities. The proceeds of any Advance will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Entity. No Loan Party or
any Affiliate of a Loan Party are in violation of and shall not violate any of
the country or list based economic and trade sanctions administered and enforced
by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
     (c) Notwithstanding anything contained in the foregoing to the contrary, no
Loan Party shall have any duty to investigate or confirm that any shareholder of
Borrower or any officer, director, manager, employee, owner or Affiliate of a
Portfolio Investment is in compliance with the provisions of this Section 4.32,
and any violation by any such shall not be a Default under this Agreement.
          SECTION 4.33. Material Contracts. Schedule 4.33 is, as of the Closing
Date, a true, correct and complete listing of all contracts to which any Loan
Party is a party, the breach of or failure to perform which, either by a Loan
Party or other party to such contract, could reasonably be expected to have a
Material Adverse Effect (“Material Contract”). The Borrower, its Subsidiaries
and the other Loan Parties that is a party to any Material Contract has
performed and is in compliance with all of the material terms of such Material
Contract, and no Loan Party has knowledge of any default or event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, that exists with respect to
any such Material Contract.

59



--------------------------------------------------------------------------------



 



          SECTION 4.34. Collateral-Mortgage Property. With respect to each
Mortgaged Property within the Collateral the Administrative Agent has: (i) a
first priority lien upon the fee simple title to the Mortgaged Property; (ii) a
first priority lien upon the leases and rents applicable to the Mortgaged
Property; (iii) a first priority lien upon all equipment and fixtures applicable
to the Mortgaged Property; and (iv) all Mortgaged Property Security Documents
reasonably requested by the Administrative Agent.
          SECTION 4.35. Mortgaged Properties. As of the Closing Date,
Schedule 1.01 is a correct and complete list of all Mortgaged Properties
included in the Collateral.
          SECTION 4.36. Common Enterprise. The successful operation and
condition of the Loan Parties is dependent on the continued successful
performance of the functions of the group of Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party. Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrower hereunder, both in their
separate capacities and as members of the group of companies. Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.
          SECTION 4.37. Investment Policies. The Investment Policies are fully
and accurately described in all material respects in the Borrower’s annual
report on Form 10-K most recently filed with the Securities and Exchange
Commission, and any subsequent quarterly reports on Form 10-Q filed with the
Securities and Exchange Commission or any other information filed with the
Securities and Exchange Commission. There have been no material changes in the
Investment Policies other than in accordance with this Agreement, and the
Borrower has at all times complied in all material respects with the Investment
Policies with respect to each Portfolio Investment.
          SECTION 4.38. Eligibility of Portfolio Investments. On the date of
each Borrowing, (i) the information contained in the Borrowing Base
Certification Report delivered pursuant to Section 3 is an accurate and complete
listing in all material respects of all the Eligible Investments that are part
of the Collateral as of such date, and the information contained therein with
respect to the identity of such Portfolio Investment and the amounts owing
thereunder is true and correct in all material respects as of such date and
(ii) each such Portfolio Investment is an Eligible Investment.
          SECTION 4.39. Portfolio Investments. The Borrower has not authorized
the filing of and is not aware of any financing statements against the Borrower
that include a description of collateral covering the Portfolio Investments
other than any financing statement that has been terminated and financing
statements naming the Administrative Agent for the benefit of the Secured
Parties as secured party pursuant to the terms hereof. The Borrower is not aware
of the filing of any judgment or tax Lien filings against the Borrower. Each
Portfolio Investment was originated without any fraud or material
misrepresentation by the Borrower or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

60



--------------------------------------------------------------------------------



 



          SECTION 4.40. Selection Procedures. No procedures believed by the
Borrower to be adverse to the interests of the Administrative Agent and the
Lenders were utilized by the Borrower in identifying and/or selecting the
Portfolio Investments that are part of the Eligible Investments and are included
in the Borrowing Base.
          SECTION 4.41. Coverage Requirement. The Advances outstanding, together
with the aggregate principal amount of the Swing Advances, do not exceed the
lesser of (i) the aggregate amount of the Revolver Commitments of all the
Lenders and (ii) the Borrowing Base.
ARTICLE V
COVENANTS
          The Borrower and Guarantors agree, jointly and severally, that, so
long as any Lender has any Revolver Commitment hereunder or any Obligation
remains unpaid:
          SECTION 5.01. Information. The Borrower will deliver to the
Administrative Agent, who will then promptly deliver to each of the Lenders:
     (a) as soon as available and in any event within 90 days after the end of
each Fiscal Year, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by Ernst & Young or other independent public
accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;
     (b) as soon as available and in any event within 50 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statement of income and statement of cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, GAAP and consistency by the chief
financial officer or the principal accounting officer of the Borrower;
     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit J and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officer or other authorized officers of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Loan Parties were in compliance with the requirements of Sections 5.04, 5.05,
5.07, 5.09, 5.10, 5.11, 5.12 and 5.37 on the date of such financial statements,
(ii) setting forth the identities of the respective Subsidiaries on the date of
such financial statements, and (iii) stating whether any Default exists on the
date of such

61



--------------------------------------------------------------------------------



 



certificate and, if any Default then exists, setting forth the details thereof
and the action which the Loan Parties are taking or propose to take with respect
thereto;
     (d) [Intentionally omitted];
     (e) within 5 Domestic Business Days after the Borrower becomes aware of the
occurrence of any Default, a certificate of the chief financial officer or other
authorized officer of the Borrower setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto;
     (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
     (g) if and when the Borrower or any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA, a copy of such
notice; or (iii) receives notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, a copy of such
notice;
     (h) promptly after the Borrower knows of the commencement thereof, notice
of any litigation, dispute or proceeding (and any material development in
respect of such proceedings) involving a claim against a Loan Party and/or any
Subsidiary of a Loan Party for $1,000,000 or more in excess of amounts covered
in full by applicable insurance (subject to customary deductibles);
     (i) a Borrowing Base Certification Report, substantially in the form of
Exhibit E and otherwise in form and content reasonably satisfactory to the
Administrative Agent, which report is certified as to truth and accuracy by the
chief financial officer or other authorized officer of the Borrower and which
report shall be delivered (A) by the 5th Domestic Business Day following the
last day of each month and (B) by the 10th Domestic Business Day following the
day a Portfolio Investment enters or leaves the Borrowing Base (including by
reason of such Portfolio Investment ceasing to meet one or more requirements for
eligibility).
     (j) promptly at the request of the Administrative Agent, (i) copies of the
Investment Documents with respect to any Portfolio Investment and (ii) to the
extent not subject to a nondisclosure provision, the most recent valuation
report of the Borrower’s and its Subsidiaries’ loan and investment portfolio,
conducted by Duff & Phelps or such other third party appraiser reasonably
acceptable to the Administrative Agent; provided that, the Borrower shall use
its best efforts to obtain the consent of Duff & Phelps or such other appraiser
to release such report to the Administrative Agent;

62



--------------------------------------------------------------------------------



 



     (k) promptly upon the occurrence of any Internal Control Event which is
required to be publicly disclosed of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge; and
     (l) from time to time such additional information regarding the financial
position or business of the Borrower, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Lender, may reasonably request.
          For purposes of clauses (a), (b) and (f) of this Section 5.01, all
financial statements and other information contained therein filed with the
Securities and Exchange Commission shall be deemed delivered hereunder;
provided, however, that nothing in the foregoing shall be deemed to relieve the
Borrower of its obligation to deliver a Compliance Certificate pursuant to
clause (c).
          SECTION 5.02. Inspection of Property, Books and Records. The Borrower
will (i) keep, and will cause each of its Subsidiaries to keep its books and
records in conformity with GAAP for all dealings and transactions in relation to
its business and activities; (ii) permit, and will cause each Subsidiary of the
Borrower and each Loan Party to permit, at reasonable times with at least five
(5) Domestic Business Days’ prior notice (or such lesser time period agreed upon
by the Administrative Agent and the Borrower), which notice shall not be
required in the case of an emergency, the Administrative Agent or its designee,
at the expense of the Borrower and Loan Parties, to perform periodic field
audits and investigations of the Borrower, the Loan Parties and the Collateral,
from time to time; and (iii) permit, and will cause each Subsidiary to permit,
with at least five (5) Domestic Business Days’ prior notice (or such lesser time
period agreed upon by the Administrative Agent and the Borrower), the
Administrative Agent or its designee, at the expense of the Borrower and the
Loan Parties, to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants; provided that the
Borrower shall only be required to reimburse the Administrative Agent for only
one such inspection each Fiscal Quarter unless a Default shall have occurred and
be continuing. The Loan Parties agree to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired.
          SECTION 5.03. Maintenance of RIC Status and Business Development
Company. The Borrower will maintain its status as a RIC under the Code and as a
“business development company” under the Investment Company Act.
          SECTION 5.04. Minimum Liquidity. At any time when the Borrowing Base
is comprised of ten or fewer Portfolio Investments, the Borrower will maintain
Liquidity of not less than 10% of the aggregate outstanding principal amount of
the sum of all Revolver Advances as of the date of determination (the “Minimum
Liquidity Requirement”), with such Liquidity to be maintained in a depository
account at the Administrative Agent subject to a Control Agreement.
Notwithstanding the foregoing, the Borrower shall not be required to maintain
the Minimum Liquidity Requirement during any of the ten Domestic Business Day
cure periods contemplated under Tier (C) of the definition of Borrowing Base.

63



--------------------------------------------------------------------------------



 



          SECTION 5.05. [Intentionally omitted].
          SECTION 5.06. Sale/Leasebacks. The Loan Parties shall not, nor shall
they permit any Subsidiary to, enter into any Sale/Leaseback Transaction
          SECTION 5.07. Minimum Consolidated Tangible Net Worth. Consolidated
Tangible Net Worth shall not be less than the sum of (i) 80.0% of the
Consolidated Tangible Net Worth on the Closing Date plus (ii) 85.0% of the
cumulative Net Proceeds of Capital Securities/Conversion of Debt received after
the Closing Date, calculated quarterly at the end of each Fiscal Quarter.
          SECTION 5.08. Acquisitions. No Loan Party nor any Subsidiary of a Loan
Party (other than a the SBIC Entity) shall make any Acquisition, or take any
action to solicit the tender of securities or proxies in respect thereof in
order to effect any Acquisition.
          SECTION 5.09. Interest Coverage Ratio. The Borrower will maintain, as
of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
June 30, 2011, an Interest Coverage Ratio of not less than 2.00:1.00, determined
for the period of the four consecutive preceding Fiscal Quarters ending on the
date of determination.
     SECTION 5.10. [Intentionally omitted].
          SECTION 5.11. Loans or Advances. No Loan Party nor any Subsidiary of a
Loan Party shall make loans or advances to any Person except: (i) solely to the
extent not prohibited by Applicable Laws, employee loans or advances that do not
exceed One Hundred Thousand Dollars ($100,000) in the aggregate at any one time
outstanding made on an arms’-length basis in the ordinary course of business and
consistently with practices existing on December 31, 2010 and described in the
Borrower’s Form 10-K for the year ended December 31, 2010 filed with the
Securities and Exchange Commission; (ii) deposits required by government
agencies or public utilities; (iii) loans or advances to the Borrower or any
Guarantor that is a Consolidated Subsidiary; (iv) loans and advances by or to
SBIC Entities, (v) loans or advances consisting of Portfolio Investments,
(vi) loans and advances outstanding on the Closing Date and set forth on
Schedule 5.11; provided that after giving effect to the making of any loans,
advances or deposits permitted by this Section 5.11, no Default shall have
occurred and be continuing. All loans or advances permitted under this
Section 5.11 (excluding Noteless Loans) shall be evidenced by written promissory
notes. Except as approved by the Administrative Agent in writing, no Loan Party
nor any Subsidiary of a Loan Party shall request or receive a promissory note or
other instrument from any Obligor in connection with a Noteless Loan.
          SECTION 5.12. Restricted Payments. The Loan Parties will not declare
or make any Restricted Payment during any Fiscal Year, except that:
     (a) any Subsidiary of the Borrower may pay Restricted Payments to the
Borrower, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other Wholly Owned
Subsidiaries; and
     (b) the Borrower may declare or make Restricted Payments from time to time
in accordance with Applicable Law to owners of its Capital Securities so long as
(i) at the

64



--------------------------------------------------------------------------------



 



time when any such Restricted Payment is to be made, no Default or Event of
Default has occurred and is continuing or would result therefrom and (ii) the
chief executive officer, chief financial officer or other authorized officer of
the Borrower shall have certified to the Administrative Agent and Lenders as to
compliance with the preceding clause (i) in a certificate attaching
calculations; provided, however, that notwithstanding the existence of a Default
or an Event of Default (other than an Event of Default specified in
Sections 6.01(g) or (h)), the Borrower may pay dividends in an amount equal to
its investment company taxable income, net tax-exempt interest and net capital
gains that is required to be distributed to its shareholders in order to
maintain its status as an RIC and to avoid excise taxes imposed on RICs.
          SECTION 5.13. Investments. No Loan Party nor any Subsidiary of a Loan
Party shall make Investments in any Person except as permitted by Sections 5.08
and 5.11(i) through (iv) and except Investments in (i) Cash and Cash
Equivalents, (ii) Investments not constituting loans or advances in the Capital
Securities of their respective Subsidiaries and equity investments as set forth
on Schedule 4.24 and (iii) Investments in Portfolio Investments (or in the case
of Loan Parties or any Subsidiary of a Loan Party other than the Borrower, in
securities that would constitute Portfolio Investments if made by the Borrower)
made in the ordinary course of business and, in the case of the Borrower,
consistent with the Investment Policies, or in the case of any other Loan Party,
consistent with such Loan Party’s investment policies.
          SECTION 5.14. Negative Pledge. No Loan Party nor any Subsidiary of a
Loan Party will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
     (a) Liens existing on the date of this Agreement encumbering assets (other
than Collateral) securing Debt outstanding on the date of this Agreement, in
each case as described and in the principal amounts set forth on Schedule 5.14;
     (b) Liens for taxes, assessments or similar charges, incurred in the
ordinary course of business that are not yet due and payable or that are being
contested in good faith and with due diligence by appropriate proceedings;
     (c) pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs which in no event shall become a Lien prior to any
Collateral Documents;
     (d) Liens of mechanics, materialmen, warehousemen, carriers or other like
liens, securing obligations incurred in the ordinary course of business that:
(1) are not yet due and payable and which in no event shall become a Lien prior
to any Collateral Documents; or (2) are being contested diligently in good faith
pursuant to appropriate proceedings and with respect to which the Loan Party has
established reserves reasonably satisfactory to the Administrative Agent and
Required Lenders and which in no event shall become a Lien prior to any
Collateral Documents;

65



--------------------------------------------------------------------------------



 



     (e) good faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of ten percent (10%) of the
aggregate amount due thereunder, or to secure statutory obligations, or surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business which in no event shall become a Lien prior to any Collateral
Document;
     (f) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased;
     (g) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;
     (h) any Lien on Margin Stock;
     (i) any Lien imposed as a result of a taking under the exercise of the
power of eminent domain by any governmental body or by any Person acting under
governmental authority;
     (j) Liens securing reasonable and customary fees of banks and other
depository institutions on Cash and Cash Equivalents held on deposit with such
banks and institutions; provided that such Liens are subordinated to the Liens
described in Section 5.14(l);
     (k) (i) Liens restricting the ability of any SBIC Entity to encumber its
assets pursuant to Applicable Law and (ii) Liens of any SBIC Entity in favor of
the U.S. Small Business Administration and its assigns;
     (l) Liens securing the Administrative Agent and the Secured Parties created
or arising under the Loan Documents;
     (m) Liens securing Debt permitted under Section 5.31(d), provided that
(i) such Liens do not at any time encumber any property other than property
financed by such Debt, (ii) the Debt secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (iii) such Liens attach to such property concurrently
with or within ninety (90) days after the acquisition thereof; and
     (n) Liens existing at the time Borrower or any Subsidiary acquires an
interest in a Person following a default under a Portfolio Investment.
     Notwithstanding anything contained in this Section 5.14 to the contrary, no
Loan Party or any Subsidiary of a Loan Party will create, assume or suffer to
exist any Lien on

66



--------------------------------------------------------------------------------



 



the Collateral except the Liens in favor of the Secured Parties under the
Collateral Documents and the Permitted Encumbrances.
          SECTION 5.15. Maintenance of Existence, etc. Each Loan Party shall,
and shall cause each Subsidiary of a Loan Party to, maintain its organizational
existence and carry on its business in substantially the same manner and in
substantially the same line or lines of business or line or lines of business
reasonably related to the business now carried on and maintained. Any Subsidiary
pledging Collateral hereunder shall be organized as a corporation, limited
liability company, limited partnership or other legal entity.
          SECTION 5.16. Dissolution. No Loan Party nor any Subsidiary of a Loan
Party shall suffer or permit dissolution or liquidation either in whole or in
part or redeem or retire any shares of its own Capital Securities or that of any
Subsidiary of a Loan Party, except: (1) through corporate or company
reorganization to the extent permitted by Section 5.17; (2) Restricted Payments
permitted by Section 5.12; or (3) pursuant to the terms of the Organizational
Documents of any SBIC Entity.
          SECTION 5.17. Consolidations, Mergers and Sales of Assets. No Loan
Party will, nor will it permit any Subsidiary of a Loan Party to, consolidate or
merge with or into, or sell, lease or otherwise transfer all or any substantial
part of its assets to, any other Person, or discontinue or eliminate any
business line or segment, provided that (a) Subsidiaries of a Loan Party
(excluding Loan Parties) may merge with one another; and (b) a Loan Party or any
Subsidiary of a Loan Party may effect a merger if it results in the simultaneous
payoff in immediately available funds of the Obligations in their entirety. The
foregoing limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not prohibit
divestitures of Portfolio Investments in the ordinary course of business if,
after giving effect thereto the Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to any such divestiture,
with the terms and conditions of this Agreement; provided, however, that upon
the occurrence and during the continuance of a Default or an Event of Default,
the Borrower shall not sell, transfer or otherwise dispose of any asset
(including any Portfolio Investment) without the prior written consent of the
Administrative Agent.
          SECTION 5.18. Use of Proceeds. No portion of the proceeds of any
Advance will be used by the Borrower or any Subsidiary (i) in connection with,
either directly or indirectly, any tender offer for stock of any corporation
with a view towards obtaining control of such other corporation (other than a
Portfolio Investment; provided that the board of directors or comparable
governing body of the Obligor in which such Investment is made has approved such
offer and change of control), (ii) directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any Margin
Stock, or (iii) for any purpose in violation of any Applicable Law or
regulation. Except as otherwise provided herein, the proceeds of the Advances
shall be used: (a) for working capital and other lawful corporate purposes of
the Borrower, (b) to pay fees and expenses incurred in connection with this
Agreement and (c) for investments in Portfolio Investments by the Borrower. No
part of the proceeds of any Advance will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.

67



--------------------------------------------------------------------------------



 



          SECTION 5.19. Compliance with Laws; Payment of Taxes. Each Loan Party
will, and will cause each Subsidiary of a Loan Party and each member of the
Controlled Group to, comply in all material respects with Applicable Laws
(including but not limited to ERISA and the Patriot Act), regulations and
similar requirements of governmental authorities (including but not limited to
PBGC), except where the necessity of such compliance is being contested in good
faith through appropriate proceedings diligently pursued. Each Loan Party will,
and will cause each Subsidiary of a Loan Party to, pay promptly, prior to any
delinquency, all taxes, assessments, governmental charges, claims for labor,
supplies, rent and other obligations which, if unpaid, might become a lien
against the property of a Loan Party or any Subsidiary of a Loan Party, except
liabilities being contested in good faith by appropriate proceedings diligently
pursued and against which, if requested by the Administrative Agent, the
Borrower shall have set up reserves in accordance with GAAP.
          SECTION 5.20. Insurance. Each Loan Party will maintain, and will cause
each Subsidiary of a Loan Party to maintain (either in the name of such Loan
Party or in such Subsidiary’s own name), with financially sound and reputable
insurance companies, insurance on all its Property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies of established repute engaged in the same or similar business.
Upon request, the Loan Parties shall promptly furnish the Administrative Agent
copies of all such insurance policies or certificates evidencing such insurance
and such other documents and evidence of insurance as the Administrative Agent
shall request.
          SECTION 5.21. Change in Fiscal Year. No Loan Party will make any
significant change in accounting treatment or reporting practices, except as
required or permitted by GAAP, or change its Fiscal Year (except to conform with
the Fiscal Year of the Borrower) without the consent of the Required Lenders.
          SECTION 5.22. Maintenance of Property. Each Loan Party shall, and
shall cause each Subsidiary of a Loan Party to, maintain all of its properties
and assets in good condition, repair and working order, ordinary wear and tear
excepted.
          SECTION 5.23. Environmental Notices. Each Loan Party shall furnish to
the Lenders and the Administrative Agent prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any way affecting in any material
respects the Properties or any adjacent property, and all facts, events, or
conditions that could lead to any of the foregoing.
          SECTION 5.24. Environmental Matters. No Loan Party or any Subsidiary
of a Loan Party will, and the Loan Parties shall use commercially reasonable
efforts not to permit any Third Party to, use, produce, manufacture, process,
treat, recycle, generate, store, dispose of, manage at, or otherwise handle or
ship or transport to or from the Properties any Hazardous Materials except for
Hazardous Materials such as cleaning solvents, pesticides and other similar
materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed, managed or otherwise handled in minimal amounts in the
ordinary course of business in compliance with all applicable Environmental
Requirements.

68



--------------------------------------------------------------------------------



 



          SECTION 5.25. Environmental Release. Each Loan Party agrees that upon
the occurrence of an Environmental Release at, under or on any of the Properties
it will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.
          SECTION 5.26. [Intentionally omitted].
          SECTION 5.27. Transactions with Affiliates. No Loan Party nor any
Subsidiary of a Loan Party shall enter into, or be a party to, any transaction
with any Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a
Loan Party or a Subsidiary of a Loan Party), except as permitted by law and in
the ordinary course of business and pursuant to reasonable terms which are no
less favorable to the Loan Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.
          SECTION 5.28. Joinder of Subsidiaries.
     (a) The Loan Parties shall cause any Person which becomes a Domestic
Subsidiary of a Loan Party (other than a Foreclosed Subsidiary or any SBIC
Entity) after the Closing Date to become a party to, and agree to be bound by
the terms of, this Agreement and the other Loan Documents pursuant to a Joinder
Agreement in the form attached hereto as Exhibit L and otherwise satisfactory to
the Administrative Agent in all respects and executed and delivered to the
Administrative Agent within ten (10) Domestic Business Days after the day on
which such Person became a Domestic Subsidiary. The Loan Parties shall also
cause the items specified in Section 3.01(c), (e), (g) and (h) to be delivered
to the Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument and such Subsidiary.
     (b) The Loan Parties shall, or shall cause any Subsidiary (other than any
SBIC Entity) (the “Pledgor Subsidiary”) to pledge: (a) the lesser of 65% or the
entire interest owned by the Loan Parties and such Pledgor Subsidiary, of the
Capital Securities or equivalent equity interests in any Person which becomes a
Foreign Subsidiary after the Closing Date; and (b) the entire interest owned by
the Loan Parties and such Pledgor Subsidiary, of the Capital Securities or
equivalent equity interest in any Person which becomes a Domestic Subsidiary
after the Closing Date, all pursuant to a Pledge Agreement executed and
delivered by the Loan Parties or such Pledgor Subsidiary to the Administrative
Agent within ten (10) Domestic Business Days after the day on which such Person
became a Domestic Subsidiary and shall deliver to the Collateral Custodian, as
bailee for the Administrative Agent, such shares of capital stock together with
stock powers executed in blank. The Loan Parties shall also cause the items
specified in Section 3.01(c), (e), (g) and (h) to be delivered to the
Administrative Agent concurrently with the pledge agreement referred to above,
modified appropriately to refer to such pledge agreement, the pledgor and such
Subsidiary.
     (c) Once any Subsidiary becomes a party to this Agreement in accordance
with Section 5.28(a) or any Capital Securities (or equivalent equity interests)
of a Subsidiary are pledged to the Administrative Agent in accordance with
Section 5.28(b), such Subsidiary thereafter shall remain a party to this
Agreement and the Capital

69



--------------------------------------------------------------------------------



 



Securities (or equivalent equity interests) in such Subsidiary (including all
initial Subsidiaries) shall remain subject to the pledge to the Administrative
Agent, as the case may be, even if such Subsidiary ceases to be a Subsidiary;
provided that if a Subsidiary ceases to be a Subsidiary of the Borrower as a
result of the Borrower’s transfer or sale of all of the Capital Securities of
such Subsidiary owned by Borrower in accordance with and to the extent permitted
by the terms of Section 5.17, the Administrative Agent and the Lenders agree to
release such Subsidiary from this Agreement and release the Capital Securities
of such Subsidiary from the Pledge Agreement.
     (d) The Loan Parties acknowledge that (i) the SBIC Entities are not Loan
Parties or Guarantors and shall not become Loan Parties or Guarantors at any
time in the future, (ii) the assets of and equity interests in the SBIC Entities
are not Collateral and (iii) the capital stock and equity interests of the SBIC
Entities have not been pledged and will not be pledged to any party.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated EBITDA,
Consolidated Interest Expense, Consolidated Net Investment Income, Consolidated
Tangible Net Worth and Depreciation and Amortization.
          SECTION 5.29. No Restrictive Agreement. No Loan Party will, nor will
any Loan Party permit any of its Subsidiaries to, enter into, after the date of
this Agreement, any indenture, agreement, instrument or other arrangement that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposes materially adverse conditions upon, any of the
following by the Loan Party or any such Subsidiary: (i) the incurrence or
payment of Debt, (ii) the granting of Liens (other than normal and customary
restrictions on the granting of Liens on Capital Securities issued by a Person
other than a Subsidiary in respect of any Portfolio Investment made in the
ordinary course of business) or (iii) the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of property,
real, personal or mixed, tangible; except in each case for prohibitions and
restraints on SBIC Entities. No Loan Party will, nor will any Loan Party permit
any of its Subsidiaries to, enter into, after the date of this Agreement, any
indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the ability of the
Loan Party or any of its Subsidiaries to declare or pay Restricted Payments or
other distributions in respect of Capital Securities of the Loan Party or any
Subsidiary, except for prohibitions and restraints on the SBIC Entities relating
to or arising from their borrowings from and regulation by the U.S. Small
Business Administration.
          SECTION 5.30. Partnerships and Joint Ventures. Without the prior
written consent of the Required Lenders, no Loan Party shall become a general
partner in any general or limited partnership or a joint venturer in any joint
venture, other than the SBIC Entities.
          SECTION 5.31. Additional Debt. No Loan Party or Subsidiary of a Loan
Party shall directly or indirectly issue, assume, create, incur or suffer to
exist any Debt or the equivalent (including obligations under capital leases),
except for: (a) the Debt owed to the Lenders and Hedge Counterparties under the
Loan Documents; (b) Debt of SBIC Entities; (c) the Debt existing and outstanding
on the Closing Date described on Schedule 5.31; (d) purchase

70



--------------------------------------------------------------------------------



 



money Debt hereafter incurred by the Borrower or any of its Subsidiaries to
finance the purchase of equipment so long as (i) such Debt when incurred shall
not exceed the purchase price of the asset(s) financed, and (ii) the aggregate
outstanding principal amount of all Debt permitted under this clause (d) shall
not at any time exceed $3,000,000.00; and (e) convertible Debt incurred after
the date hereof with a maturity not less than one year after the Termination
Date (after giving effect to any extensions of the Termination Date which have
been exercised at the time of incurrence of the Debt) and with terms no more
restrictive than those in this Agreement, so long as such Debt is (i) unsecured
and (ii) subject to subordination terms as are market for such Debt, including
indefinite payment blockage on any payment default with respect to the
Obligations (after the expiration of any cure periods) and not less than one
year payment blockage on any non-payment default with respect to the Obligations
(after the expiration of any cure periods).
          SECTION 5.32. [Intentionally omitted].
          SECTION 5.33. Modifications of Organizational Documents. The Borrower
shall not, and shall not permit any Loan Party or other Subsidiary to, amend,
supplement, restate or otherwise modify its Organizational Documents or
Operating Documents or other applicable document if such amendment, supplement,
restatement or other modification has or would reasonably be expected to have a
Material Adverse Effect.
          SECTION 5.34. ERISA Exemptions. The Loan Parties shall not permit any
of their respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Code and the respective regulations promulgated
thereunder.
          SECTION 5.35. Hedge Transactions. The Loan Parties will not, and will
not permit any of their Subsidiaries to, enter into any Hedge Transaction, other
than Hedge Transactions entered into in the ordinary course of business to hedge
or mitigate risks to which the Loan Parties are exposed in the conduct of their
business or the management of their liabilities. Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedge Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedge Transaction under which any Loan Party is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Debt or (ii) as a result of changes in the
market value of any common stock or any Debt) is not a Hedge Transaction entered
into in the ordinary course of business to hedge or mitigate risks.
          SECTION 5.36. Performance of Loan Documents. Each Loan Party will at
its own expense duly fulfill and comply with all obligations on its part to be
fulfilled or complied with under or in connection with the Collateral and all
documents related thereto and will do nothing to impair the rights of any Loan
Party or the Administrative Agent, as agent for the Secured Parties, or of the
Secured Parties in, to and under the Collateral. Each Loan Party shall clearly
and unambiguously set forth, in a manner reasonably satisfactory to the
Administrative Agent, in its financial statements filed with the Securities and
Exchange Commission that the Administrative Agent, as agent for the Secured
Parties has the interest therein granted by the Loan Parties pursuant to the
Loan Documents.
          SECTION 5.37. Operating Leases. Other than operating leases in amounts
not to exceed $50,000 individually or $500,000 in the aggregate, no Loan Party
nor any

71



--------------------------------------------------------------------------------



 



Subsidiary of a Loan Party shall create, assume or suffer to exist any operating
lease except operating leases which: (A) (1) are entered into in the ordinary
course of business, and (2) the aggregate indebtedness, liabilities and
obligations of the Loan Parties under all such operating leases during any
period of four (4) consecutive Fiscal Quarters shall at no time exceed
$3,000,000; (B) are between a Borrower or Guarantor, as landlord and a Borrower
or Guarantor as tenant; or (C) are set forth on Schedule 5.37.
          SECTION 5.38. [Intentionally omitted].
          SECTION 5.39. Compliance with Investment Policies and Investment
Documents. The Borrower shall, and shall cause its Subsidiaries to, comply at
all times with its Investment Policies in all material respects and, at their
own expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by each of them under the
Portfolio Investments and the related Investment Documents. The Borrower shall
furnish to the Administrative Agent, prior to its effective date, prompt notice
of any changes in the Investment Policies and shall not agree to or otherwise
permit to occur any modification of the Investment Policies in any manner that
would or would reasonably be expected to adversely affect the interests or
remedies of the Administrative Agent or the Secured Parties under this Agreement
or any Loan Document or impair the collectability of any Portfolio Investment
without the prior written consent of the Administrative Agent and the Required
Lenders.
          SECTION 5.40. Delivery of Collateral to Collateral Custodian. As soon
as reasonably practical after making a Portfolio Investment but in no event
greater than within sixty (60) Domestic Business Days, the Borrower shall
deliver possession of all “instruments” (within the meaning of Article 9 of the
UCC) not constituting part of “chattel paper” (within the meaning of Article 9
of the UCC) that evidence any Investment (including equity Investments held by
the Guarantors), including all original promissory notes, and certificated
securities to the Administrative Agent for the benefit of the Secured Parties,
or to a Collateral Custodian on its behalf, indorsed in blank without recourse
and transfer powers executed in blank, as applicable.
          SECTION 5.41. Custody Agreements. No Loan Party shall enter into any
custody agreement or equivalent arrangement with any person to hold securities,
cash or other assets of any Loan Party unless the Person acting as custodian
shall have delivered a Custodial Agreement and, if requested by the
Administrative Agent, a Control Agreement, to the Administrative Agent (in each
case in form and substance satisfactory to the Administrative Agent).
ARTICLE VI
DEFAULTS
          SECTION 6.01. Events of Default. If one or more of the following
events (“Events of Default”) shall have occurred and be continuing:
     (a) the Borrower shall fail to pay when due any principal of any Advance
(including any Advance or portion thereof to be repaid pursuant to Section 2.11)
or shall fail to pay any interest on any Advance within three Domestic Business
Days after such interest shall become due, or any Loan Party shall fail to pay
any fee or other amount

72



--------------------------------------------------------------------------------



 



payable hereunder within three Domestic Business Days after such fee or other
amount becomes due; or
     (b) any Loan Party shall fail to observe or perform any covenant contained
in Section 5.01(e) and (i), 5.02 (ii) and (iii), 5.03, 5.04, 5.06, 5.07, 5.08,
5.09, 5.12, 5.13, 5.14, 5.16, 5.17, 5.18, 5.29, 5.31, 5.33, 5.34, and 5.41; or
     (c) any Loan Party shall fail to observe or perform any covenant or
agreement contained or incorporated by reference in this Agreement (other than
those covered by clause (a) or (b) above or clauses (n) or (q) below) or any
other Loan Document; provided that such failure continues for (1) ten (10) days
in the case of Section 5.01, Section 5.11 or 5.27 or (2) otherwise, thirty days,
in each case after the earlier of (A) the first day on which any Loan Party has
knowledge of such failure or (B) written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender; or
     (d) any representation, warranty, certification or statement made or deemed
made by the Loan Parties in Article IV of this Agreement, any other Loan
Document or in any financial statement, material certificate or other material
document or report delivered pursuant to any Loan Document shall prove to have
been untrue or misleading in any material respect when made (or deemed made); or
     (e) any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $1,000,000.00 after expiration of any applicable cure or
grace period; or
     (f) any event or condition shall occur which results in the acceleration of
the maturity of Debt outstanding of any Loan Party or any Subsidiary of a Loan
Party in an aggregate principal amount in excess of $1,000,000.00 or the
mandatory prepayment or purchase of such Debt by any Loan Party (or its
designee) or such Subsidiary of a Loan Party (or its designee) prior to the
scheduled maturity thereof, or enables (or, with the giving of notice or lapse
of time or both, would enable) the holders of such Debt or commitment to provide
such Debt or any Person acting on such holders’ behalf to accelerate the
maturity thereof, terminate any such commitment or require the mandatory
prepayment or purchase thereof prior to the scheduled maturity thereof, without
regard to whether such holders or other Person shall have exercised or waived
their right to do so; or
     (g) any Loan Party or any Subsidiary of a Loan Party shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or

73



--------------------------------------------------------------------------------



 



     (h) an involuntary case or other proceeding shall be commenced against any
Loan Party or any Subsidiary of a Loan Party seeking liquidation, reorganization
or other relief with respect to it or its debts under any Bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal Bankruptcy laws as now or hereafter
in effect; or
     (i) any Loan Party or any member of the Controlled Group shall fail to pay
when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by any Loan Party, any
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or
     (j) one or more judgments or orders for the payment of money in an
aggregate amount in excess of $1,000,000.00 (after taking into account the
application of insurance proceeds) shall be rendered against any Loan Party or
any Subsidiary of a Loan Party and such judgment or order shall continue
unsatisfied and unstayed for a period of 60 days; or
     (k) a federal tax lien shall be filed against any Loan Party or any
Subsidiary of a Loan Party under Section 6323 of the Code or a lien of the PBGC
shall be filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 60 days after the date of filing; or
     (l) a Change in Control shall occur; or
     (m) the Administrative Agent, as agent for the Secured Parties, shall fail
for any reason to have a valid first priority security interest in any of the
Collateral (other than by reason of any act or omission solely on behalf of the
Administrative Agent); or
     (n) a default or event of default shall occur and be continuing under any
of the Collateral Documents or any Loan Party shall fail to observe or perform
any material obligation to be observed or performed by it under any Collateral
Document, and such default, event of default or failure to perform or observe
any obligation continues beyond any applicable cure or grace period provided in
such Collateral Document; or
     (o) a default or event of default shall occur and be continuing under any
of the Material Contracts that would reasonably be likely to have a Material
Adverse Effect or

74



--------------------------------------------------------------------------------



 



any Loan Party shall fail to observe or perform any material provision or any
payment obligation to be observed or performed by it under any Material
Contract, and such default, event of default or failure to perform or observe
any such provision or obligation continues beyond any applicable cure or grace
period provided in such Material Contract; or
     (p) [Intentionally omitted]; or
     (q) (i) any of the Guarantors shall fail to pay when due any Guaranteed
Obligations (after giving effect to any applicable grace period) or shall fail
to pay any fee or other amount payable hereunder when due; or (ii) any Guarantor
shall disaffirm, contest or deny its obligations under Article X; or
     (r) if the Borrower at any time fails to own (directly or indirectly,
through Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting
stock, voting membership interests or equivalent equity interests of each
Guarantor; or
     (s) any Loan Party shall (or shall attempt to) disaffirm, contest or deny
its obligations under any Loan Document or any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms; or
     (t) a Collateral Custodian that is in the possession of any Collateral
(1) shall (or shall attempt to) disaffirm, contest or deny its obligations
under, or terminates or attempts to terminate, or is in default of its
obligations under, a Custodial Agreement or (2) ceases in any respect to be
acceptable to the Administrative Agent in its reasonable discretion and, in each
case, such Collateral Custodian is not replaced by, and any Collateral held by
such Collateral Custodian is not delivered to, a replacement Collateral
Custodian satisfactory to the Administrative Agent within 10 days after (A) the
first date of such occurrence, in the case of clause (1) or (B) the date written
notice thereof has been given to the Borrower by the Administrative Agent, in
the case of clause (2); or
     (u) any SBIC Entity becomes the subject of an enforcement action and is
transferred into liquidation status by the U.S. Small Business Administration;
or
     (v) the Borrower agrees or consents to, or otherwise permits any amendment,
modification, change, supplement or rescission of or to the Investment Policies
in whole or in part that has or would reasonably be expected to adversely affect
the interests or remedies of the Administrative Agent or the Secured Parties
under this Agreement or any Loan Document or impair the collectability of any
Portfolio Investment without the prior written consent of the Administrative
Agent; or
     (w) the occurrence of any event, act or condition which the Required
Lenders determine either does or has a reasonable probability of causing a
Material Adverse Effect,
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by written notice to the Borrower terminate the
Revolver Commitments and they shall thereupon terminate; (ii) if requested by
the Swingline Lender, by notice to the Borrower,

75



--------------------------------------------------------------------------------



 



terminate the Swingline facility set forth in Section 2.01(b); and (iii) if
requested by the Required Lenders, by written notice to the Borrower declare the
Notes (together with accrued interest thereon) and all other amounts payable
hereunder and under the other Loan Documents to be, and the Notes (together with
all accrued interest thereon) and all other amounts payable hereunder and under
the other Loan Documents shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties; provided that if any Event of Default
specified in clause (g) or (h) above occurs with respect to any Loan Party or
any Subsidiary of a Loan Party, without any notice to any Loan Party or any
other act by the Administrative Agent or the Lenders, the Revolver Commitments
shall thereupon automatically terminate and the Swingline facility set forth in
Section 2.01(b) shall thereupon automatically terminate and the Notes, including
the Swing Advance Note, (together with accrued interest thereon) and all other
amounts payable hereunder and under the other Loan Documents shall automatically
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties.
Notwithstanding the foregoing, the Administrative Agent shall have available to
it all rights and remedies provided under the Loan Documents (including the
rights of a secured party pursuant to the Collateral Documents) and in addition
thereto, all other rights and remedies at law or equity, and the Administrative
Agent shall exercise any one or all of them at the request of the Required
Lenders.
          SECTION 6.02. Notice of Default. The Administrative Agent shall give
written notice to the Borrower of any Default under Section 6.01(c) promptly
upon being requested to do so by any Lender and shall thereupon notify all the
Lenders thereof.
          SECTION 6.03. [Intentionally omitted].
          SECTION 6.04. Allocation of Proceeds. If an Event of Default has
occurred and not been waived, and the maturity of the Notes has been accelerated
pursuant to Article VI hereof, all payments received by the Administrative Agent
hereunder or under the other Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower or any
other Loan Party hereunder or under the other Loan Documents, shall be applied
by the Administrative Agent in the following order:
     (a) To payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article VIII and Section 2.12) payable to the Administrative Agent in its
capacity as such; and then
     (b) To payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article VIII and
Section 2.12), ratably among them in proportion to the amounts described in this
clause payable to them; and then
     (c) To the extent that Swing Advances have not been refinanced by a
Revolving Advance, payment to the Swingline Lender of that portion of the
Obligations constituting accrued but unpaid interest on the Swing Advances; and
then

76



--------------------------------------------------------------------------------



 



     (d) To payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and other Obligations, and fees (including
unused commitment fees), ratably among the Lenders in proportion to the
respective amounts described in this clause payable to them; and then
     (e) To the extent that Swing Advances have not been refinanced by a
Revolver Advance, to payment of the Swingline Lender of that portion of the
Obligations constituting unpaid principal of the Swing Advances; and then
     (f) To payment of that portion of the Obligations constituting unpaid
principal of the Advances, ratably among the Lenders in proportion to the
respective amounts described in this clause held by them; and then
     (g) To payment of all other Obligations (excluding any Obligations arising
from Cash Management Services and Bank Products), ratably among the Secured
Parties in proportion to the respective amounts described in this clause held by
them; and then
     (h) To payment of all other Obligations arising from Bank Products and Cash
Management Services to the extent secured under the Collateral Documents,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause held by them; and then
     (i) The balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by law.
ARTICLE VII
THE ADMINISTRATIVE AGENT
          SECTION 7.01. Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Branch Banking and Trust Company to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
          SECTION 7.02. Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money

77



--------------------------------------------------------------------------------



 



to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders
          SECTION 7.03. Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in

78



--------------------------------------------------------------------------------



 



Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
          SECTION 7.04. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of an Advance, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Advance. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          SECTION 7.05. Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
          SECTION 7.06. Resignation of Administrative Agent. The Administrative
Agent may at any time give written notice of its resignation to the Lenders and
the Borrower. Upon receipt of any such written notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States
of America, reasonably acceptable to Borrower, or an Affiliate of any such bank
with an office in the United States of America. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent, reasonably acceptable to Borrower, meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. With effect from the Resignation Effective Date, the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any

79



--------------------------------------------------------------------------------



 



collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
          Upon resignation by Branch Banking and Trust Company as Administrative
Agent, Borrower’s obligations under Section 5.04 to maintain Liquidity in a
depository account at Branch Banking and Trust Company shall terminate.
          SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          SECTION 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
          SECTION 7.09. Other Agents. The Borrower and each Lender hereby
acknowledges that any Lender designated as an “Agent” on the signature pages
hereof (other than the Administrative Agent) shall not have any obligations,
duties or liabilities hereunder other than in its capacity as a Lender.
          SECTION 7.10. Hedging Agreements, Cash Management Services and Bank
Products. Except as otherwise expressly set forth herein or in any Collateral
Document, no Bank Product Bank, Cash Management Bank or Hedge Counterparty that
obtains the guarantees

80



--------------------------------------------------------------------------------



 



hereunder or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) or any Guaranty (including the release or impairment of any
Guaranty) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article VII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under or
related to Cash Management Services, Bank Products and Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank, Bank Product Bank or Hedge
Counterparty, as the case may be.
          SECTION 7.11. Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Advance or Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Advances and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.07 or 9.03) allowed in such
judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 or 9.03.
          SECTION 7.12. Collateral and Guaranty Matters. (a) The Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (i) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all
Revolver Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (y) that is sold or otherwise disposed
of

81



--------------------------------------------------------------------------------



 



or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition permitted under the Loan Documents, or (z) subject to
Section 9.05, if approved, authorized or ratified in writing by the Required
Lenders;
     (ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 5.14(m); and
     (iii) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 7.12.
          (b) The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
          SECTION 8.01. Basis for Determining Interest Rate Inadequate or
Unfair. If on or prior to the first day of any Interest Period:
     (a) the Administrative Agent reasonably determines that deposits in Dollars
(in the applicable amounts) are not being offered in the relevant market for
such Interest Period, or
     (b) the Required Lenders advise the Administrative Agent that the London
InterBank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding the
Euro-Dollar Advances for such Interest Period,
the Administrative Agent shall forthwith give written notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Euro-Dollar Advances specified in such
notice, or to permit continuations or conversions into Euro-Dollar Advances,
shall be suspended. Unless the Borrower notifies the Administrative Agent at
least two (2) Euro-Dollar Business Days before the date of any Borrowing of
Euro-Dollar Advances for which a Notice of Borrowing has previously been given,
or continuation or conversion into such Euro-Dollar Advances for which a Notice
of Continuation or Conversion

82



--------------------------------------------------------------------------------



 



has previously been given, that it elects not to borrow or so continue or
convert on such date, such Borrowing shall instead be made as a Base Rate
Borrowing, or such Euro-Dollar Advance shall be converted to a Base Rate
Advance.
          SECTION 8.02. Illegality. If, after the date hereof, the adoption of
any Applicable Law, rule, treaty or regulation, or any change in any existing or
future law, rule, treaty or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof (any such
authority, bank or agency being referred to as an “Authority” and any such
event, including those referenced in the last sentence of this Section 8.02,
being referred to as a “Change in Law”), or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any Authority shall make it unlawful or impossible for any Lender (or
its Lending Office) to make, maintain or fund its Euro-Dollar Advances and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give written notice thereof to the other Lenders and the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make or permit continuations or conversions of
Euro-Dollar Advances shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Lending Office if such designation will avoid the need for giving such
notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its portion of the outstanding
Euro-Dollar Advances to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of the Euro-Dollar Advances of such Lender, together with accrued interest
thereon and any amount due such Lender pursuant to Section 8.05. Concurrently
with prepaying such Euro-Dollar Advances, the Borrower shall borrow a Base Rate
Advance in an equal principal amount from such Lender (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and such Lender shall make such a Base Rate
Advance. Notwithstanding anything herein to the contrary, for purposes of this
Section 8.02 and Section 8.03 below, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith shall be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
          SECTION 8.03. Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the applicable
Euro-Dollar Reserve Percentage) with respect to this Agreement; or
     (ii) subject any Lender to any tax of any kind whatsoever (other than the
Excluded Taxes) with respect to this Agreement or any Euro-Dollar Advances made
by it, or change the basis of taxation of payments to such Lender in respect

83



--------------------------------------------------------------------------------



 



thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.08(e)
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Euro-Dollar Advances by
such Lender or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Euro-Dollar Advance (or of maintaining its obligation
to make any such Advance), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law affecting such Lender
or any lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Revolver Commitments of
such Lender or the Advances made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
          SECTION 8.04. Base Rate Advances Substituted for Affected Euro-Dollar
Advances. If (i) the obligation of any Lender to make or maintain a Euro-Dollar
Advance has been suspended pursuant to Section 8.02 or (ii) any Lender has
demanded compensation under Section 8.03, and the Borrower shall, by at least
five (5) Euro-Dollar Business Days’ prior notice

84



--------------------------------------------------------------------------------



 



to such Lender through the Administrative Agent, have elected that the
provisions of this Section shall apply to such Lender, then, unless and until
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer apply:
     (a) all Advances which would otherwise be made by such Lender as or
permitted to be continued as or converted into Euro-Dollar Advances shall
instead be made as or converted into Base Rate Advances, (in all cases interest
and principal on such Advances shall be payable contemporaneously with the
related Euro-Dollar Advances of the other Lenders), and
     (b) after its portion of the Euro-Dollar Advance has been repaid, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Advance shall be applied to repay its Base Rate Advance instead.
In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Lender, the Borrower shall remain liable for, and shall pay
to such Lender as provided herein, all amounts due such Lender under
Section 8.03 in respect of the period preceding the date of conversion of such
Lender’s portion of any Advance resulting from the Borrower’s election.
          SECTION 8.05. Compensation. Upon the request of any Lender, delivered
to the Borrower and the Administrative Agent, the Borrower shall pay to such
Lender such amount or amounts as shall compensate such Lender for any loss, cost
or expense incurred by such Lender as a result of:
     (a) any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01, 8.02
or otherwise) of a Euro-Dollar Advance on a date other than the last day of an
Interest Period for such Advance; or
     (b) any failure by the Borrower to prepay a Euro-Dollar Advance on the date
for such prepayment specified in the relevant notice of prepayment hereunder; or
     (c) any failure by the Borrower to borrow a Euro-Dollar Advance on the date
for the Borrowing of which such Euro-Dollar Advance is a part specified on the
Closing Date;
such compensation to include an amount equal to the excess, if any, of (x) the
amount of interest which would have accrued on the amount so paid or prepaid or
not prepaid or borrowed for the period from the date of such payment, prepayment
or failure to prepay or borrow to the last day of the then current Interest
Period for such Euro-Dollar Advance (or, in the case of a failure to prepay or
borrow, the Interest Period for such Euro-Dollar Advance which would have
commenced on the date of such failure to prepay or borrow) at the applicable
rate of interest for such Euro-Dollar Advance provided for herein over (y) the
amount of interest (as reasonably determined by such Lender) such Lender would
have paid on deposits in Dollars of comparable amounts having terms comparable
to such period placed with it by leading lenders in the London interbank market
(if such Advance is a Euro-Dollar Advance).

85



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices Generally.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
     (i) if to the Borrower or any other Loan Party, to it at 3700 Glenwood
Avenue, Suite 530, Raleigh, NC 27612, Attention of Steven C. Lilly (Facsimile
No. (919) 719-4777; Telephone No. (919) 719-4789);
     (ii) if to the Administrative Agent, to Branch Banking and Trust Company at
200 West Second Street, 16th Floor, Winston-Salem, NC 27101, Attention of
Matthew W. Rush (Facsimile No. (336) 733-2740; Telephone No. (336) 733-2422);
     (iii) if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have

86



--------------------------------------------------------------------------------



 



been sent at the opening of business on the next business day for the recipient,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefore.
     (c) Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
     (d) Platform.
     (i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
     (ii) The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.
          SECTION 9.02. No Waivers. No failure or delay by the Administrative
Agent or any Lender in exercising any right, power or privilege hereunder or
under any Note or other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan

87



--------------------------------------------------------------------------------



 



Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Article VI for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 9.04, or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under the Bankruptcy Code or any other applicable debtor
relief law.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.
     (b) Indemnification by the Loan Parties. The Loan Parties shall, jointly
and severally, indemnify the Administrative Agent (and any sub-agent thereof)
and each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, penalties, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Environmental Releases on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any

88



--------------------------------------------------------------------------------



 



Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that a Loan Party for any
reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Swingline Lender or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or any
such Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 9.10
and 9.13.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Loan Parties shall not assert, and hereby waive, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
     (f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
          SECTION 9.04. Setoffs; Sharing of Set-Offs; Application of Payments.
     (a) If an Event of Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all

89



--------------------------------------------------------------------------------



 



deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 9.08 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Advances or other Obligations (excluding any Obligations arising under or
related to Cash Management Services, Bank Products and Hedging Agreements)
hereunder or under any other Loan Document resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such Obligations (excluding any Obligations arising
under or related to Cash Management Services, Bank Products and Hedging
Agreements) greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other Obligations (excluding any Obligations arising under
or related to Cash Management Services, Bank Products and Hedging Agreements) of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by a Loan Party pursuant to and in accordance with the

90



--------------------------------------------------------------------------------



 



express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
          SECTION 9.05. Amendments and Waivers.
     (a) Any provision of this Agreement, the Notes or any other Loan Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Required Lenders (and, if the rights or
duties of the Administrative Agent or the Swingline Lender, as applicable, are
affected thereby, by the Administrative Agent or the Swingline Lender, as
applicable); provided that no such amendment or waiver shall, unless signed by
all the Lenders, (i) increase the Revolver Commitment of any Lender or subject
any Lender to any additional obligation (it being understood and agreed that a
waiver of any condition precedent set forth in Section 3.02 or of any Default or
Event of Default is not considered an increase in Revolver Commitments of any
Lender or any Lender’s obligation to fund), (ii) reduce the principal of or
decrease the rate of interest on any Advance or decrease any fees hereunder,
(iii) defer the date fixed for any payment of principal of (including any
extension of the Termination Date but excluding mandatory prepayments) or
interest on any Advance or any fees hereunder; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate, (iv) reduce the amount of principal, decrease the amount of
interest or decrease the amount of fees due on any date fixed for the payment
thereof; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate, (v) change the
percentage of the Revolver Commitments or of the aggregate unpaid principal
amount of the Notes, or the percentage of Lenders, which shall be required for
the Lenders or any of them to take any action under this Section or any other
provision of this Agreement, (vi) change the application of any payments made
under this Agreement or the other Loan Documents in a manner that would alter
any pro rata sharing requirements, (vii) release, share or substitute all or
substantially all of the Collateral held as security for the Obligations,
(viii) change or modify the definition of “Required Lenders,” or this
Section 9.05, or (ix) change the definition of the term “Borrowing Base”,
“Eligible Investment”, “Unrestricted Cash and Cash Equivalents” or any component
definition of any of them if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any reserves or to make determinations
with respect to the eligibility or value of any Investment, (x) release

91



--------------------------------------------------------------------------------



 



any guaranty given to support payment of the Guaranteed Obligations, or
(xi) amend or waive any provision of the Loan Documents in any manner that
permits a Defaulting Lender to cure its status as a Defaulting Lender without
requiring such Defaulting Lender to pay in full its unfunded obligations.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver, or consent hereunder
(and any amendment, waiver, or consent which by its terms requires the consent
of all Lenders may be effected with the consent of all Lenders other than
Defaulting Lenders) provided that, without in any way limiting Section 9.08, any
such amendment, waiver, or consent that would increase or extend the term of the
Revolver Commitment or Revolver Advances of such Defaulting Lender, extend the
date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender. Notwithstanding the foregoing, (1) the Hedging
Agreements, the Administrative Agent’s Letter Agreement and the agreements
evidencing the Bank Products and Cash Management Services may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (2) any Commitment Increase meeting the conditions set forth
in Section 2.14 shall not require the consent of any Lender other than (i) the
Required Lenders and (ii) those Lenders, if any, which have agreed to increase
their Revolver Commitment in connection with the proposed Commitment Increase.
     (b) Notwithstanding anything in clause (a), (i) unless also signed by the
Administrative Agent or the Swingline Lender, as applicable, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
or the Swingline Lender, as applicable, under this Agreement or any other Loan
Document, and (ii) the Administrative Agent’s Letter Agreement may be amended,
or rights or privileges thereunder waived, only by means of a written agreement
executed by all of the parties thereto. Additionally, notwithstanding anything
to the contrary herein, each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Advances, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders.
          SECTION 9.06. Margin Stock Collateral. Each of the Lenders represents
to the Administrative Agent and each of the other Lenders that it in good faith
is not, directly or indirectly (by negative pledge or otherwise), relying upon
any Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.
          SECTION 9.07. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other

92



--------------------------------------------------------------------------------



 



Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolver Commitment and the
Revolver Advances at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolver Commitment and/or the Advances at the time owing to
it or contemporaneous assignments to related Approved Funds that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolver Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the Revolver Commitment is not then in
effect, the principal outstanding balance of the Advances of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolver Advances or the
Revolver Commitment assigned;

93



--------------------------------------------------------------------------------



 



     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Domestic Business
Days after having received written notice thereof and provided, further, that
the Borrower’s consent shall not be required during the primary syndication of
the Facilities prior to the Closing Date;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Revolving Commitments if such
assignment is to a Person that is not a Lender with a Revolver Commitment in
respect of such Revolving Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.
     (C) the consent of the Swingline Lender shall be required for any
assignment in respect of the Revolving Facility.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500. The Eligible Assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural Person.
     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative

94



--------------------------------------------------------------------------------



 



Agent, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Swingline Advances in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Winston-Salem,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolver Commitments of, and principal amounts of the Revolver Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
In addition, the Administrative Agent shall maintain on the Register the
designation, and the revocation of designation, of any Lender as a Defaulting
Lender of which it has received notice. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolver Commitment

95



--------------------------------------------------------------------------------



 



and/or the Revolver Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.03(c) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a)
(i) through (x) (inclusive) that affects such Participant. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 8.01 through 8.05 inclusive to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.04 as though it were a
Lender, provided such Participant agrees to be subject to Section 9.04 as though
it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 8.03 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12 as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 9.08. Defaulting Lenders. Notwithstanding anything contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, to the
extent permitted by Applicable Laws:
     (a) during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 9.05(a);
     (b) until such time as the Default Excess with respect to such Defaulting
Lender shall have been reduced to zero:

96



--------------------------------------------------------------------------------



 



except as otherwise provided in this Section 9.08, any payment of principal,
interest, fees, or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 9.08),
shall be deemed paid to and redirected by such Defaulting Lender to be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to the Swingline Lender
hereunder, third, if so determined by the Administrative Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Revolver Advances under
this Agreement; fourth, as the Borrower may request, so long as no Default
exists and is continuing, to the funding of any Revolver Advance in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, to the
payment of any amounts owing to the Lenders or the Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
Swingline Lenders against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolver Advance in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolver Advance was made at
a time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Revolver Advance of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolver Advance of that Defaulting Lender until such time as all
Revolver Advances and funded and unfunded participations in Swingline Advances
are held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 9.08(e).
     (c) until such time as all Defaulted Payments with respect to such
Defaulting Lender shall have been paid, the Administrative Agent may (in its
discretion) apply any amounts thereafter received by the Administrative Agent
for the account of such Defaulting Lender to satisfy such Defaulting Lender’s
obligations to make such Defaulted Payments until such Defaulted Payments have
been fully paid.
     (d) no assignments otherwise permitted by Section 9.07 shall be made to a
Defaulting Lender or any of its Subsidiaries or Affiliates that are Distressed
Persons.
     (e) all or any part of such Defaulting Lender’s participation in Swingline

97



--------------------------------------------------------------------------------



 



Advances shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 3.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
     (f) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund that portion of any Swingline Advance for which it
has Fronting Exposure.
     Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) as provided in the above Section 9.08(b) to
pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.
          SECTION 9.09. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Revolving Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Revolving Facility, (h) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties or their Affiliates.

98



--------------------------------------------------------------------------------



 



          For purposes of this Section, “Information” means all information
received from the Loan Parties or any of their Subsidiaries relating to the Loan
Parties or any of their Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Loan Parties or
any of their Subsidiaries; provided that, in the case of information received
from the Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 9.10. Representation by Lenders. Each Lender hereby represents
that it is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided, however,
that, subject to Section 9.07, the disposition of the Note or Notes held by that
Lender shall at all times be within its exclusive control.
          SECTION 9.11. Obligations Several. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
commitment of any other Lender hereunder. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders to be a partnership, an association, a joint venture or any other
kind of entity. The amounts payable at any time hereunder to each Lender shall
be a separate and independent debt and each Lender shall be entitled to protect
and enforce its rights arising out of this Agreement or any other Loan Document
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.
          SECTION 9.12. Survival of Certain Obligations. Sections 8.03(a),
8.03(b), 8.05, 9.03 and 9.09, and the obligations of the Loan Parties
thereunder, shall survive, and shall continue to be enforceable notwithstanding,
the termination of this Agreement, and the Revolver Commitments and the payment
in full of the principal of and interest on all Advances.
          SECTION 9.13. North Carolina Law. This Agreement and each Note shall
be construed in accordance with and governed by the law of the State of North
Carolina.
          SECTION 9.14. Severability. In case any one or more of the provisions
contained in this Agreement, the Notes or any of the other Loan Documents should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.
          SECTION 9.15. Interest. In no event shall the amount of interest due
or payable hereunder or under the Notes exceed the maximum rate of interest
allowed by Applicable Law, and in the event any such payment is inadvertently
made to any Lender by the Borrower or inadvertently received by any Lender, then
such excess sum shall be credited as a payment of principal, unless the Borrower
shall notify such Lender in writing that it elects to

99



--------------------------------------------------------------------------------



 



have such excess sum returned forthwith. It is the express intent hereof that
the Borrower not pay and the Lenders not receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may legally be paid by the
Borrower under Applicable Law.
          SECTION 9.16. Interpretation. No provision of this Agreement or any of
the other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.
          SECTION 9.17. Counterparts; Integration; Effectiveness; Electronic
Execution.
     (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e. “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          SECTION 9.18. Jurisdiction; Waiver of Venue; Service of Process;
Waiver of Jury Trial.
     (a) Submission to Jurisdiction. Each Loan Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of North Carolina sitting in Forsyth
County, and of the United States District Court of the Middle District of North
Carolina, and any appellate court from any thereof, and each of

100



--------------------------------------------------------------------------------



 



the parties hereto irrevocably and unconditionally submits to the jurisdiction
of such courts and agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such North Carolina
State court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.
     (b) Waiver of Venue. The Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (c) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
     (d) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.19. Independence of Covenants. All covenants under this
Agreement and the other Loan Documents shall be given independent effect so that
if a particular action or condition is not permitted by any such covenant, the
fact that it would be permitted by an exception to, or would be otherwise
allowed by, another covenant shall not avoid the occurrence of a Default if such
action is taken or such condition exists.

101



--------------------------------------------------------------------------------



 



          SECTION 9.20. Concerning Certificates. All certificates required
hereunder to be delivered by the Borrower, any Guarantor or any Subsidiary and
that are required to be executed or certified by the Chief Financial Officer or
any other authorized officer of the Borrower, any Guarantor or any Subsidiary
shall be executed or certified by such officer in such capacity solely on behalf
of the entity for whom he is acting, and not in any individual capacity;
provided that nothing in the foregoing shall be deemed as a limitation on
liability of any officer for any acts of willful misconduct, fraud, intentional
misrepresentation or dishonesty in connection with such execution or
certification.
ARTICLE X
GUARANTY
          SECTION 10.01. Unconditional Guaranty. Each Guarantor hereby
irrevocably, unconditionally and jointly and severally guarantees, each as a
primary obligor and not merely as a surety, to the Administrative Agent, the
Lenders and the other Secured Parties the due and punctual payment of the
principal of and the premium, if any, and interest on the Guaranteed Obligations
and any and all other amounts due under or pursuant to the Loan Documents, when
and as the same shall become due and payable (whether at stated maturity or by
optional or mandatory prepayment or by declaration, redemption or otherwise) in
accordance with the terms of the Loan Documents. The Guarantors’ guaranty under
this Section is an absolute, present and continuing guarantee of payment and not
of collectability, and is in no way conditional or contingent upon any attempt
to collect from the Borrower, any of the Guarantors or any other guarantor of
the Guaranteed Obligations (or any portion thereof) or upon any other action,
occurrence or circumstances whatsoever. In the event that the Borrower or any
Guarantor shall fail so to pay any such principal, premium, interest or other
amount to the Administrative Agent, a Lender or any other Secured Party, the
Guarantors will pay the same forthwith, without demand, presentment, protest or
notice of any kind (all of which are waived by the Guarantors to the fullest
extent permitted by law), in lawful money of the United States, at the place for
payment specified in the Loan Documents or specified by such Administrative
Agent in writing, to such Administrative Agent. The Guarantors further agree,
promptly after demand, to pay to the Administrative Agent, the Lenders and the
other Secured Parties the costs and expenses incurred by such Administrative
Agent, Lender or other Secured Party in connection with enforcing the rights of
such Administrative Agent, Lenders and the other Secured Parties against the
Borrower and any or all of the Guarantors (whether in a Bankruptcy proceeding or
otherwise) following any default in payment of any of the Guaranteed Obligations
or the obligations of the Guarantors hereunder, including the fees and expenses
of counsel to the Administrative Agent, such Lenders and the other Secured
Parties.
          SECTION 10.02. Obligations Absolute. The obligations of the Guarantors
hereunder are and shall be absolute and unconditional, irrespective of the
validity, regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any of the
Guarantors may have against the Borrower, any other Guarantor or the
Administrative Agent, any Lender or any other Secured Party, hereunder or
otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, to the fullest
extent permitted by law, any circumstance or condition whatsoever (whether or
not any of the Guarantors shall have any knowledge or notice thereof),
including:

102



--------------------------------------------------------------------------------



 



     (a) any amendment or modification of or supplement to any of the Loan
Documents or any other instrument referred to herein or therein, or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing or acceptance of additional security for any of the Guaranteed
Obligations;
     (b) any waiver, consent or extension under any Loan Document or any such
other instrument, or any indulgence or other action or inaction under or in
respect of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;
     (c) any failure, omission or delay on the part of the Administrative Agent
to enforce, assert or exercise any right, power or remedy conferred on or
available to the Administrative Agent or any Lender against the Borrower or any
Guarantor, any Subsidiary of the Borrower or any Subsidiary of any Guarantor;
     (d) any Bankruptcy, insolvency, readjustment, composition, liquidation or
similar proceeding with respect to the Borrower, any Guarantor, any Subsidiary
of the Borrower or any Subsidiary of any Guarantor or any property of the
Borrower, any Guarantor or any such Subsidiary or any unavailability of assets
against which the Guaranteed Obligations, or any of them, may be enforced;
     (e) any merger or consolidation of the Borrower, any Subsidiary of the
Borrower or any Guarantor or any of the Guarantors into or with any other Person
or any sale, lease or transfer of any or all of the assets of any of the
Guarantors, the Borrower or any Subsidiary of the Borrower or any Guarantor to
any Person;
     (f) any failure on the part of the Borrower, any Guarantor or any
Subsidiary of the Borrower or any Guarantor for any reason to comply with or
perform any of the terms of any agreement with any of the Guarantors;
     (g) any exercise or non-exercise by the Administrative Agent, any Lender or
any other Secured Party, of any right, remedy, power or privilege under or in
respect of any of the Loan Documents or the Guaranteed Obligations, including
under this Section;
     (h) any default, failure or delay, willful or otherwise, in the performance
or payment of any of the Guaranteed Obligations;
     (i) any furnishing or acceptance of security, or any release, substitution
or exchange thereof, for any of the Guaranteed Obligations;
     (j) any failure to give notice to any of the Guarantors of the occurrence
of any breach or violation of, or any event of default or any default under or
with respect to, any of the Loan Documents or the Guaranteed Obligations;
     (k) any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or

103



--------------------------------------------------------------------------------



 



     (l) any other circumstance (other than payment in full) which might
otherwise constitute a legal or equitable discharge or defense of a guarantor or
which might in any manner or to any extent vary the risk of such Guarantor.
          The Guarantors covenant that their respective obligations hereunder
will not be discharged except by complete performance of the obligations
contained in the Loan Documents and this Agreement and the final payment in full
of the Guaranteed Obligations. The Guarantors unconditionally waive, to the
fullest extent permitted by law (A) notice of any of the matters referred to in
this Section, (B) any and all rights which any of the Guarantors may now or
hereafter have arising under, and any right to claim a discharge of the
Guarantor’s obligations hereunder by reason of the failure or refusal by the
Administrative Agent, any Lender or any other Secured Party to take any action
pursuant to any statute permitting a Guarantor to request that the
Administrative Agent or any Lender attempt to collect the Guaranteed Obligations
from the Borrower, any of the Guarantors or any other guarantor (including any
rights under Sections 26-7, 26-8 or 26-9 of the North Carolina General Statutes,
O.C.G.A. § 10-7-24, or any similar or successor provisions), (C) all notices
which may be required by statute, rule of law or otherwise to preserve any of
the rights of the Administrative Agent, any Lender or any other Secured Party
against the Guarantors, including presentment to or demand of payment from the
Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or any of
the other Guarantors with respect to any Loan Document or this agreement, notice
of acceptance of the Guarantors’ guarantee hereunder and/or notice to the
Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or any
Guarantor of default or protest for nonpayment or dishonor, (D) any diligence in
collection from or protection of or realization upon all or any portion of the
Guaranteed Obligations or any security therefor, any liability hereunder, or any
party primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent, any
Lender or any other Secured Party to proceed to collect all or any portion of
the Guaranteed Obligations from, or to commence an action against, the Borrower,
any Guarantor or any other Person, or to resort to any security or to any
balance of any deposit account or credit on the books of the Administrative
Agent, any Lender or any other Secured Party in favor of the Borrower, any
Guarantor or any other Person, despite any notice or request of any of the
Guarantors to do so.
          SECTION 10.03. Continuing Obligations; Reinstatement. The obligations
of the Guarantors under this Article X are continuing obligations and shall
continue in full force and effect until such time as all of the Guaranteed
Obligations (and any renewals and extensions thereof) shall have been finally
paid and satisfied in full and shall thereafter terminate. The obligations of
the Guarantors under this Article X shall continue to be effective or be
automatically reinstated, as the case may be, if any payment made by the
Borrower, any Guarantor or any Subsidiary of the Borrower or any Guarantor on,
under or in respect of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the recipient upon the insolvency,
Bankruptcy, dissolution, liquidation or reorganization of the Borrower, any
Guarantor or any such Subsidiary, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Borrower, any Guarantor or any such Subsidiary or any substantial part of
the property of the Borrower, any Guarantor or any such Subsidiary, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of all or any portion of the Guaranteed Obligations shall at
any time have occurred and be continuing, and such acceleration shall at such
time be stayed,

104



--------------------------------------------------------------------------------



 



enjoined or otherwise prevented for any reason, including because of the
pendency of a case or proceeding relating to the Borrower, any Guarantor or any
Subsidiary of the Borrower or any Guarantor under any Bankruptcy or insolvency
law, for purposes of this Article X and the obligations of the Guarantors
hereunder, such Guaranteed Obligations shall be deemed to have been accelerated
with the same effect as if such Guaranteed Obligations had been accelerated in
accordance with the terms of the applicable Loan Documents or of this Agreement.
          SECTION 10.04. Additional Security, Etc. The Guarantors authorize the
Administrative Agent on behalf of the Lenders without notice to or demand on the
Guarantors and without affecting their liability hereunder, from time to time
(a) to obtain additional or substitute endorsers or guarantors; (b) to exercise
or refrain from exercising any rights against, and grant indulgences to, the
Borrower, any Subsidiary of the Borrower or any Guarantor, any other Guarantor
or others; and (c) to apply any sums, by whomsoever paid or however realized, to
the payment of the principal of, premium, if any, and interest on, and other
obligations consisting of, the Guaranteed Obligations. The Guarantors waive any
right to require the Administrative Agent, any Lender or any other Secured Party
to proceed against any additional or substitute endorsers or guarantors or the
Borrower or any of their Subsidiaries or any other Person or to pursue any other
remedy available to the Administrative Agent, any such Lender or any such other
Secured Party.
          SECTION 10.05. Information Concerning the Borrower. The Guarantors
assume all responsibility for being and keeping themselves informed of the
financial condition and assets of the Borrower, the other Guarantors and their
respective Subsidiaries, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which the Guarantors assume and insure hereunder, and agree that neither
the Administrative Agent, any Lender nor any other Secured Party shall have any
duty to advise the Guarantors of information known to the Administrative Agent,
any such Lender or any such other Secured Party regarding or in any manner
relevant to any of such circumstances or risks.
          SECTION 10.06. Guarantors’ Subordination. The Guarantors hereby
absolutely subordinate, both in right of payment and in time of payment, any
present and future indebtedness of the Borrower or any Subsidiary of the
Borrower or any Guarantor to any or all of the Guarantors to the indebtedness of
the Borrower or any such Subsidiary or to the Administrative Agent, Lenders and
the other Secured Parties (or any of them), provided that the Guarantors may
receive scheduled payments of principal, premium (if any) and interest in
respect of such present or future indebtedness so long as there is no Event of
Default then in existence.
          SECTION 10.07. Waiver of Subrogation. Notwithstanding anything herein
to the contrary, until the payment in full of the Guaranteed Obligations, the
Guarantors hereby waive any right of subrogation (under contract, Section 509 of
the Bankruptcy Code or otherwise) or any other right of indemnity, reimbursement
or contribution and hereby waive any right to enforce any remedy that the
Administrative Agent, any Lender or any other Secured Party now has or may
hereafter have against the Borrower, any Guarantor or any endorser or any other
guarantor of all or any part of the Guaranteed Obligations, and the Guarantors
hereby waive any benefit of, and any right to participate in, any security or
collateral given to the

105



--------------------------------------------------------------------------------



 



Administrative Agent, any Lender or any other Secured Party to secure payment or
performance of the Guaranteed Obligations or any other liability of the Borrower
to the Administrative Agent, any Lender or any other Secured Party. The waiver
contained in this Section shall continue and survive the termination of this
Agreement and the final payment in full of the Guaranteed Obligations.
          SECTION 10.08. Enforcement. In the event that the Guarantors shall
fail forthwith to pay upon demand of the Administrative Agent, any Lender or any
other Secured Party any amounts due pursuant to this Article X or to perform or
comply with or to cause performance or compliance with any other obligation of
the Guarantors under this Agreement the Administrative Agent, any Lender and any
other Secured Party shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid
or for the performance of or compliance with such terms, and may prosecute any
such action or proceeding to judgment or final decree and may enforce such
judgment or final decree against the Guarantors and collect in the manner
provided by law out of the property of the Guarantors, wherever situated, any
monies adjudged or decreed to be payable. The obligations of the Guarantors
under this Agreement are continuing obligations and a fresh cause of action
shall arise in respect of each default hereunder.
          SECTION 10.09. Miscellaneous. Except as may otherwise be expressly
agreed upon in writing, the liability of the Guarantors under this Article X
shall neither affect nor be affected by any prior or subsequent guaranty by the
Guarantors of any other indebtedness to the Administrative Agent, the Lenders or
any other Secured Party. Notwithstanding anything in this Article X to the
contrary, the maximum liability of each Guarantor hereunder shall in no event
exceed the maximum amount which could be paid out by such Guarantor without
rendering such Guarantor’s obligations under this Article X, in whole or in
part, void or voidable under Applicable Law, including (i) the Bankruptcy Code,
and (ii) any applicable state or federal law relative to fraudulent conveyances.
[remainder of page intentionally left blank; signature page follows]

106



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, under seal, by their respective authorized officers as of the day
and year first above written.

            TRIANGLE CAPITAL CORPORATION
      By:           Name:   Steven C. Lilly        Title:   Chief Financial
Officer   

107



--------------------------------------------------------------------------------



 



         

           

INITIAL GUARANTORS

ARC INDUSTRIES HOLDINGS, INC.
      By:           Name:           Title:           BRANTLEY HOLDINGS, INC.
      By:           Name:           Title:           ENERGY HARDWARE HOLDINGS,
INC.
      By:           Name:           Title:           MINCO HOLDINGS, INC.
      By:           Name:           Title:           PEADEN HOLDINGS, INC.
      By:           Name:           Title:           TECHNOLOGY CROPS HOLDINGS,
INC.
      By:           Name:           Title:      

108



--------------------------------------------------------------------------------



 



         

              COMMITMENTS   BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and as a Lender
 
           
 
  By:       (SEAL)
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
Revolver
Commitment:
           
$25,000,000
                Lending Office     Branch Banking and Trust Company     200 West
Second Street, 16th Floor     Winston-Salem, NC 27101     Attention: Matthew W.
Rush     Facsimile number: (336) 733-2740     Telephone number: (336) 733-2422
 
                And a copy to:
 
                Jacqueline E. Camp, Esq.     Womble Carlyle Sandridge & Rice,
PLLC     300 North Greene Street     Suite 1900     Greensboro, NC 27401    
Facsimile number: (336) 574-4547     Telephone number: (336) 574-8069

109



--------------------------------------------------------------------------------



 



              COMMITMENTS   FIFTH THIRD BANK,
as a Lender
 
           
 
  By:       (SEAL)
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
Revolver
Commitment:
           
$25,000,000
                Lending Office     Fifth Third Bank     2105 Blue Ridge Road,
Suite 150     Raleigh, NC 27607     Attention: Robert B. Weaver, V.P.    
Facsimile number: (919) 573-1918     Telephone number: (919) 573-7802
 
                And a copy to:

110